 

Exhibit 10

 

$300,000,000 TERM LOAN AGREEMENT

 

BY AND AMONG

 

PEPCO HOLDINGS, INC.,
AS BORROWER,

 

THE BANK OF NOVA SCOTIA,
AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS PARTY HERETO

 

Dated as of July 30, 2015

 

 

 

 

Table of Contents

 

      Page         ARTICLE I DEFINITIONS             1.1 Definitions 1   1.2
Interpretation. 11   1.3 Accounting 12         ARTICLE II THE LOANS            
2.1 Loans 12   2.2 [Reserved]. 12   2.3 Required Payments; Termination 12   2.4
[Reserved]. 12   2.5 Ratable Loans 13   2.6 Types of Loans 13   2.7 [Reserved].
13   2.8 [Reserved]. 13   2.9 Repayment and Prepayment 13   2.10 Method of
Selecting Types and Interest Periods for New Loans 13   2.11 Conversion and
Continuation of Outstanding Loans 13   2.12 Changes in Interest Rate, etc 14  
2.13 Rates Applicable After Default 14   2.14 Method of Payment 14   2.15
Noteless Agreement; Evidence of Indebtedness 14   2.16 Telephonic Notices 15  
2.17 Interest Payment Dates; Interest and Fee Basis 15   2.18 Notification of
Loans, Interest Rates, Prepayments and Commitment Reductions 16   2.19 Lending
Installations 16   2.20 Non-Receipt of Funds by the Agent 16         ARTICLE III
YIELD PROTECTION; TAXES             3.1 Yield Protection 16   3.2 Changes in
Capital Adequacy Regulations 17   3.3 Availability of Types of Loans 17   3.4
Funding Indemnification 17   3.5 Taxes. 17   3.6 Mitigation of Circumstances;
Lender Statements; Survival of Indemnity 19   3.7 Replacement of Lender 19      
  ARTICLE IV CONDITIONS PRECEDENT             4.1 Conditions to Effectiveness of
Agreement 20   4.2 [Reserved]. 21         ARTICLE V REPRESENTATIONS AND
WARRANTIES             5.1 Existence and Standing 21

 

i

 

 

  5.2 Authorization and Validity 21   5.3 No Conflict; Government Consent 21  
5.4 Financial Statements 21   5.5 No Material Adverse Change 21   5.6 Taxes 22  
5.7 Litigation and Contingent Obligations 22   5.8 Significant Subsidiaries 22  
5.9 ERISA 22   5.10 Accuracy of Information 22   5.11 Regulation U 22   5.12
Material Agreements 22   5.13 Compliance With Laws 22   5.14 Plan Assets;
Prohibited Transactions 23   5.15 Environmental Matters 23   5.16 Investment
Company Act 23   5.17 Insurance 23   5.18 No Default 23   5.19 Ownership of
Properties 23   5.20 USA PATRIOT Act, OFAC and Other Regulations. 23        
ARTICLE VI COVENANTS             6.1 Financial Reporting 24   6.2 Use of
Proceeds 26   6.3 Notice of Default 26   6.4 Conduct of Business 26   6.5 Taxes
26   6.6 Insurance 26   6.7 Compliance with Laws 26   6.8 Maintenance of
Properties 26   6.9 Inspection 27   6.10 Merger 27   6.11 Sales of Assets 27  
6.12 Liens 27   6.13 Leverage Ratio 29   6.14 Exelon-PHI Merger Certificate 29  
      ARTICLE VII DEFAULTS             7.1 Representation or Warranty 30   7.2
Nonpayment 30   7.3 Certain Covenant Breaches 30   7.4 Other Breaches 30   7.5
Cross Default 30   7.6 Voluntary Bankruptcy, etc 30   7.7 Involuntary
Bankruptcy, etc. 31   7.8 Seizure of Property, etc. 31   7.9 Judgments 31   7.10
ERISA 31   7.11 Unenforceability of Loan Documents 31   7.12 Change in Control
31

 

ii

 

 

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES             8.1
Acceleration 32   8.2 Amendments 32   8.3 Preservation of Rights 32        
ARTICLE IX GENERAL PROVISIONS             9.1 Survival of Representations 33  
9.2 Governmental Regulation 33   9.3 Headings 33   9.4 Entire Agreement 33   9.5
Several Obligations; Benefits of this Agreement 33   9.6 Expenses;
Indemnification 33   9.7 Numbers of Documents 34   9.8 Disclosure 34   9.9
Severability of Provisions 34   9.10 Nonliability of the Lenders 34   9.11
Limited Disclosure. 34   9.12 Nonreliance 35   9.13 USA PATRIOT ACT NOTIFICATION
35         ARTICLE X THE AGENT             10.1 Appointment; Nature of
Relationship 35   10.2 Powers 36   10.3 General Immunity 36   10.4 No
Responsibility for Loans Recitals etc. 36   10.5 Action on Instructions of
Lenders. 36   10.6 Employment of Agents and Counsel 36   10.7 Reliance on
Documents; Counsel 37   10.8 Agent’s Reimbursement and Indemnification 37   10.9
Notice of Default 37   10.10 Rights as a Lender 37   10.11 Lender Credit
Decision 37   10.12 Successor Agent 38   10.13 Agent’s Fee 38   10.14 Delegation
to Affiliates 38   10.15 Other Agents 38         ARTICLE XI SETOFF; RATABLE
PAYMENTS             11.1 Setoff 39   11.2 Ratable Payments 39         ARTICLE
XII BENEFIT OF AGREEMENT; PARTICIPATIONS             12.1 Successors and Assigns
39   12.2 Participations 40   12.3 Assignments. 40   12.4 Dissemination of
Information 41

 

iii

 

 

  12.5 Grant of Funding Option to SPC 41   12.6 Tax Treatment 42         ARTICLE
XIII NOTICES           ARTICLE XIV COUNTERPARTS           ARTICLE XV CHOICE OF
LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL             15.1 CHOICE OF
LAW 43   15.2 CONSENT TO JURISDICTION 43   15.3 WAIVER OF JURY TRIAL 44

 

iv

 

 

EXHIBITS     EXHIBIT A COMPLIANCE CERTIFICATE EXHIBIT B FORM OF NOTE EXHIBIT C
FORM OF ASSIGNMENT AGREEMENT     SCHEDULES     SCHEDULE 1 COMMITMENTS AND PRO
RATA SHARES SCHEDULE 2 SIGNIFICANT SUBSIDIARIES SCHEDULE 3 LIENS SCHEDULE 4
CONSENT SCHEDULE 5 PERMITTED BORROWER ASSET SALE

 

v

 

 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT, dated as of July 30, 2015, is by and among Pepco
Holdings, Inc. (“Borrower”), the Lenders (defined herein), and The Bank of Nova
Scotia, as administrative agent.

 

W I T N E S S E T H:

 

WHEREAS, Borrower has requested and the Lenders have agreed to make available to
Borrower, on an unsecured basis, a term loan credit facility in the principal
amount of $300,000,000, upon the terms and conditions set forth herein, for the
purpose of repaying certain commercial paper obligations and other general
corporate purposes of Borrower, including the payment of any costs, fees and
expenses associated with this Agreement (as defined below) on the Closing Date
(as defined below).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1           Definitions. As used in this Agreement:

 

“ACE” means Atlantic City Electric Company, an indirect, wholly owned subsidiary
of Borrower.

 

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Lender and
furnished to the Agent in connection with this Agreement.

 

“Affected Lender” is defined in Section 3.7.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. For purposes of
Section 5.20, no Person shall be an “Affiliate” of Borrower solely by reason of
owning less than a majority of any class of voting securities of Borrower.

 

“Agent” means The Bank of Nova Scotia, in its capacity as contractual
representative of the Lenders as more fully defined pursuant to Article X, and
not in its individual capacity as a Lender, and any successor Agent appointed
pursuant to Article X.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be reduced from time to time pursuant to the terms hereof.

 

“Agreement” means this Term Loan Agreement as amended, restated, supplemented or
otherwise modified from time to time.

 

 

 

 

“Agreement Accounting Principles” means accounting principles generally accepted
in the United States as in effect from time to time, applied, with respect to
Borrower, in a manner consistent with that used in preparing Borrower’s
financial statements referred to in Section 5.4.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
(a) the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.5% and (iii) the sum of (A) the
Eurodollar Base Rate for an Interest Period of one (1) month commencing on such
day plus (B) 1.0%, in each instance as of such date of determination plus
(b) the Applicable Margin. To the extent that the provisions of Section 3.3
shall be in effect in determining the Eurodollar Base Rate pursuant to clause
(a)(iii) hereof, the Alternate Base Rate shall be the greater of (1) the Prime
Rate in effect for such day and (2) the Federal Funds Effective Rate in effect
on such day plus 0.5%. Any change in the Alternate Base Rate due to a change in
any of the foregoing will become effective on the effective date of such change
in the Federal Funds Effective Rate, Prime Rate or Eurodollar Base Rate for an
Interest Period of one (1) month.

 

“Anti-Terrorism Law” shall mean any requirement of law related to money
laundering or financing terrorism including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959),
the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).

 

“Applicable Margin” means, with respect to Eurodollar Loans or Floating Rate
Loans to Borrower at any time, 0.95% per annum.

 

“Approval” is defined in Section 5.3.

 

“Assignment Agreement” means an agreement substantially in the form of Exhibit
C.

 

“Authorized Officer” means any of the president, chief financial officer, any
senior vice president, any vice president, the treasurer, any assistant
treasurer, the secretary or any assistant secretary of Borrower, acting singly.
Any document delivered hereunder that is signed by an Authorized Officer shall
be conclusively presumed to have been authorized by all necessary corporate and
other action on the part of Borrower and such Authorized Officer shall be
conclusively presumed to have acted on behalf of Borrower.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Borrower” is defined in the preamble.

 

“Borrowing Notice” is defined in Section 2.10.

 

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Loans, a day (other than a Saturday or Sunday) on which
banks generally are open in New York, New York for the conduct of substantially
all of their commercial lending activities, interbank wire transfers can be made
on the Fedwire system and dealings in Dollars are carried on in the London
interbank market and (b) for all other purposes, a day (other than a Saturday or
Sunday) on which banks generally are open in New York, New York for the conduct
of substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

 

2

 

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Change in Control” means an event or series of events by which (a) prior to the
Exelon-PHI Merger, any Person, or two or more Persons acting in concert, acquire
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934) of 30% or more (by number of votes) of the
outstanding shares of Voting Stock of Borrower; (b) on and after the Exelon-PHI
Merger, Exelon shall fail to own, directly or indirectly, 100% of the
outstanding shares of Voting Stock of Borrower; or (c) individuals who on the
Closing Date were directors of Borrower (the “Approved Directors”) shall cease
for any reason to constitute a majority of the board of directors of Borrower;
provided, that: (i) any changes in the board of directors resulting from the
Exelon-PHI Merger shall not be deemed a Change of Control, and any individual
becoming a member of such board of directors in connection with the Exelon-PHI
Merger shall be deemed to be an Approved Director, and (ii) any individual
becoming a member of such board of directors whose election or nomination for
election by Borrower’s shareholders was approved by a majority of the Approved
Directors shall be deemed to be an Approved Director.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any rule, guideline or
directive by any Governmental Authority; provided, that notwithstanding anything
herein to the contrary, (i) all rules, guidelines or directives promulgated
under or issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act after the Closing Date and (ii) all rules, guidelines or
directives promulgated, issued, adopted or implemented by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to “Basel III: A global regulatory framework
for more resilient banks and banking systems,” after the Closing Date shall, in
the case of each of (i) and (ii) above, be deemed to be a “Change in Law”.

 

“Closing Date” means the date on which all conditions precedent to the execution
and delivery of this Agreement by the parties have been satisfied.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, for each Lender, the obligation of such Lender to make
Loans, in an aggregate amount not exceeding the amount set forth on Schedule 1,
as such amount may be modified from time to time pursuant to the terms hereof.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
such partnership; provided that

 

3

 

 

Contingent Obligations shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed equal to the stated or determinable amount of the
primary obligation of such other Person or, if such amount is not stated or is
indeterminable, the maximum reasonably anticipated liability of such Person in
respect thereof.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Borrower or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

 

“Conversion” the conversion of Borrower from a Delaware corporation to a
Delaware limited liability company following the Exelon-PHI Merger.

 

“Conversion/Continuation Notice” is defined in Section 2.11.

 

“Default” means an event described in Article VII.

 

“Dollar” and “$” means lawful currency of the United States.

 

“DPL” means Delmarva Power & Light Company, an indirect, wholly owned subsidiary
of Borrower.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period therefor, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1.0%) appearing on Reuters Screen LIBOR01 Page (or any
successor page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period having a maturity equal to such Interest Period. If
for any reason such rate is not available, then “Eurodollar Base Rate” means the
rate per annum at which, as determined by Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. (London time), two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.
Notwithstanding the foregoing, if the Eurodollar Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the applicable Eurodollar Rate.

 

4

 

 

“Eurodollar Rate” means with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (a) the quotient of (i) the Eurodollar Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin.

 

“Excluded Taxes” means, in the case of a Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (a) the jurisdiction under the laws of which
such Lender or Agent is incorporated or organized or (b) the jurisdiction in
which such Lender’s or Agent’s principal executive office or such Lender’s
applicable Lending Installation is located.

 

“Exelon” shall mean Exelon Corporation, a Pennsylvania corporation.

 

“Exelon Merger Agreement” shall mean that certain Agreement and Plan of Merger,
dated April 29, 2014, as amended and restated on July 18, 2014 (as further
amended, modified or supplemented from time to time), by and among Borrower,
Exelon and Purple Acquisition Corp.

 

“Exelon-PHI Merger” means the merger contemplated in the Exelon Merger Agreement
whereby Borrower will be the surviving entity of a merger with Purple
Acquisition Corp., and become an indirect wholly owned subsidiary of Exelon.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published on the next
succeeding Business Day, the average of the quotations for the day of such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent in its sole discretion.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“Fitch” means Fitch Ratings, an international credit rating agency.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the Alternate Base Rate.

 

“FRB” means the Board of Governors of the Federal Reserve System and any
successor thereto.

 

“Governmental Authority” means the government of the United States, or of any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” is defined in Section 12.5.

 

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Borrower,
or any business trusts, limited liability companies, limited partnerships or
similar entities (a) substantially all of the common equity, general partner or
similar interest of which are owned (either directly or indirectly through one
or more wholly owned Subsidiaries) at all times by Borrower or any of its
Subsidiaries, (b) that have been formed for the purpose of issuing hybrid
securities or deferrable interest subordinated debt and (c) substantially all
the assets of which consist of

 

5

 

 

(i) subordinated debt of Borrower or a Subsidiary of Borrower, and (ii) payments
made from time to time on the subordinated debt.

 

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, bonds, debentures,
acceptances or similar instruments, (e) obligations of such Person to purchase
accounts, securities or other Property arising out of or in connection with the
sale of the same or substantially similar accounts, securities or Property,
(f) Capitalized Lease Obligations, (g) net liabilities under interest rate swap,
exchange or cap agreements, obligations or other liabilities with respect to
accounts or notes, (h) obligations under any Synthetic Lease which, if such
Synthetic Lease were accounted for as a Capitalized Lease, would appear on a
balance sheet of such Person, (i) unpaid reimbursement obligations in respect of
letters of credit issued for the account of such Person and (j) Contingent
Obligations in respect of Indebtedness of the types described above.

 

“Indemnified Parties” is defined in Section 9.6.

 

“Intangible Transition Property” means assets described as “bondable transition
property” in the New Jersey Transition Bond Statute.

 

“Interest Period” means, with respect to a Eurodollar Loan, a period of one,
two, three or six months commencing on a Business Day selected by Borrower
pursuant to this Agreement; provided that with respect to any period during the
period commencing 30 days prior to the Termination Date, Borrower may select a
period of one or two weeks commencing on a Business Day selected by Borrower
pursuant to this Agreement. Such one, two, three or six month Interest Period
shall end on the day which corresponds numerically to such date one, two, three
or six months thereafter, provided that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided that if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day. Borrower may not select an Interest Period which ends
after the scheduled Termination Date. No more than two (2) Eurodollar Loans may
be in effect at any time.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors.

 

“Lending Installation” means, with respect to a Lender, the office, branch,
subsidiary or affiliate of such Lender specified as such in its Administrative
Questionnaire or otherwise selected by such Lender pursuant to Section 2.19.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, but excluding the interest
of a lessor under any operating lease).

 

“Loans” means, with respect to a Lender, any loan made by such Lender pursuant
to Article II (or any conversion or continuation thereof).

 

6

 

 

“Loan Documents” means this Agreement and the Notes.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition or results of operations of Borrower and its
Subsidiaries taken as a whole, (b) the ability of Borrower to perform its
obligations under the Loan Documents or (c) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Agent or Lenders
against Borrower thereunder; provided that in no event shall any Permitted
Borrower Asset Sale, individually or in the aggregate, be deemed to cause or
result in a Material Adverse Effect.

 

“Material Indebtedness” is defined in Section 7.5.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Borrower or any other member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Net Worth” means, at any time, the sum, without duplication, at such time of
(a) Borrower’s stockholders’ equity plus (b) all Preferred Stock of Borrower
(excluding any Preferred Stock which is mandatorily redeemable on or prior to
the scheduled Termination Date).

 

“New Jersey Transition Bond Statute” means the New Jersey Electric Discount and
Energy Corporation Act as in effect on the date hereof.

 

“Nonrecourse Indebtedness” means Indebtedness of Borrower or any Subsidiary of
Borrower (excluding Nonrecourse Transition Bond Debt) secured by a Lien on the
Property of Borrower or such Subsidiary, as the case may be, the sole recourse
for the payment of which is such Property and where neither Borrower nor any of
its Subsidiaries is liable for any deficiency after the application of the
proceeds of such Property.

 

“Nonrecourse Transition Bond Debt” means obligations evidenced by Transition
Bonds rated investment grade or better by S&P or Moody’s, representing a
securitization of Intangible Transition Property as to which obligations neither
Borrower nor any Subsidiary of Borrower (other than a Special Purpose
Subsidiary) has any direct or indirect liability (whether as primary obligor,
guarantor, surety, provider of collateral security, through a put option, asset
repurchase agreement, capital maintenance agreement or debt subordination
agreement, or through any other right or arrangement of any nature providing
direct or indirect assurance of payment or performance of any such obligation in
whole or in part), except for liability to repurchase Intangible Transition
Property conveyed to the securitization vehicle, on terms and conditions
customary in receivables securitizations, in the event such Intangible
Transition Property violates representations and warranties of scope customary
in receivables securitizations.

 

“Non-U.S. Lender” is defined in Section 3.5(d).

 

“Note” means any promissory note substantially in the form of Exhibit B issued
at the request of a Lender pursuant to Section 2.15.

 

“Obligations” means all unpaid principal of the Loans to Borrower, all accrued
and unpaid interest on such Loans, all accrued and unpaid fees payable by
Borrower and all expenses, reimbursements, indemnities and other obligations
payable by Borrower to the Agent, any Lender or any other Indemnified Party
arising under any Loan Document.

 

7

 

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Agents” is defined in Section 10.15.

 

“Other Taxes” is defined in Section 3.5(b).

 

“Participants” is defined in Section 12.2.1.

 

“Payment Date” means the last Business Day of each March, June, September and
December.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“PCI” means Potomac Capital Investment Corporation.

 

“PEPCO” means Potomac Electric Power Company, a wholly owned subsidiary of
Borrower.

 

“Permitted ACE Liens” means the Lien of the Mortgage and Deed of Trust dated
January 15, 1937 between ACE and The Bank of New York Mellon.

 

“Permitted Borrower Asset Sale” means the sale of (a) the centralized steam and
chilled water production facility located on an approximately three-quarter acre
site on the northeastern corner of the intersection of Atlantic and Ohio Avenues
in Atlantic City, New Jersey and related distribution facilities; (b) the
centralized steam and chilled water production facility located at 800 King
Street in Wilmington, Delaware and related distribution facilities, (c) the
assets of Borrower permitted to be sold or otherwise disposed of pursuant to
that certain consent, dated as of May 5, 2010, by and among Borrower, the
lenders party to that certain amended and restated credit agreement, dated as of
May 2, 2007, Citicorp USA, Inc., as syndication agent under such credit
agreement, and Wells Fargo Bank, National Association (successor-by-merger to
Wachovia Bank, National Association), as administrative agent under such credit
agreement, which consent is attached hereto on Schedule 4, and (d) the assets
described on Schedule 5.

 

“Permitted Borrower Liens” means (a) Liens on assets of Conectiv Energy Supply,
Inc. or any other Subsidiary of Borrower (other than ACE, DPL or PEPCO or any
Subsidiary thereof) which is engaged primarily in the energy trading business (a
“Trading Subsidiary”) to secure obligations arising under energy trading
agreements entered into in the ordinary course of business and Liens on cash
collateral to secure guaranties by Borrower of the obligations of any Trading
Subsidiary under such energy trading agreements, provided that the aggregate
amount of all such cash collateral granted by Borrower shall not at any time
exceed $25,000,000; (b) Liens on the interests of (i) Pepco Energy Services,
Inc., or any other Subsidiary of Borrower (other than ACE, DPL or PEPCO or any
Subsidiary thereof) which may hereafter own the stock of Conectiv Thermal
Systems, Inc. (“CTS”) (such Subsidiary, the “CTS Parent”), in the capital stock
of CTS, (ii) CTS in Atlantic Jersey Thermal Systems, Inc. (“AJTS”), Thermal
Energy Limited Partnership I (“TELP I”) and ATS Operating Services, Inc. and
(iii) AJTS in TELP I, in each case securing Indebtedness of CTS for which
neither Borrower nor any of its Subsidiaries (other than CTS and its
Subsidiaries and, solely with respect to the pledge of its interest in the
capital stock of CTS, the CTS Parent) has any liability (contingent or
otherwise); (c) Liens granted by a bankruptcy remote Subsidiary (the “SPV”) of
Borrower to facilitate a structured financing in an amount not exceeding
$200,000,000; and (d) Liens on the stock or assets of one or more Subsidiaries
of Borrower, other than PEPCO, DPL or ACE, in favor of the SPV.

 

“Permitted DPL Liens” means the Lien of the Mortgage and Deed of Trust dated
October 1, 1943 between DPL and The Bank of New York Mellon.

 

8

 

 

“Permitted PEPCO Liens” means (a) the Lien of the Mortgage and Deed of Trust
dated July 1, 1936 from PEPCO to The Bank of New York Mellon and (b) the Lien
created by the $152,000,000 sale/leaseback on November 30, 1994 of PEPCO’s
control center.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
to which Borrower or any other member of the Controlled Group sponsors,
maintains or contributes or has an obligation to contribute.

 

“Preferred Stock” means, with respect to any Person, equity interests issued by
such Person that are entitled to a preference or priority over any other equity
interests issued by such Person upon any distribution of such Person’s property
and assets, whether by dividend or upon liquidation.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Agent at its principal office in New York, New
York as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in the Prime Rate occurs. The
parties hereto acknowledge that the rate announced publicly by Agent as its
Prime Rate is an index or base rate and shall not necessarily be the lowest or
best rate charged to its customers or other banks.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to any Lender, the percentage which such
Lender’s Commitment constitutes of the Aggregate Commitment (and/or, to the
extent the Commitments have terminated, the percentage which such Lender’s Loans
constitutes of the aggregate principal amount of all Loans). The initial Pro
Rata Share of each Lender is set forth on Schedule 1.

 

“Public Reports” means (i) Borrower’s annual report on Form 10-K for the year
ended December 31, 2014, as amended, and (ii) Borrower’s current reports on Form
8-K filed with or furnished to the SEC after December 31, 2014.

 

“Purchasers” is defined in Section 12.3.1.

 

“Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA, with respect to a Plan, excluding, however, such events as to which the
PBGC has waived the requirement of Section 4043(a) of ERISA that it be notified
within 30 days of the occurrence of such event, provided that a failure to meet
the minimum funding standard of Section 412 of the Code and of Section 302 of
ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.

 

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated, more
than 50% of the aggregate unpaid principal amount of the outstanding Loans.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D of the FRB on Eurocurrency
liabilities.

 

9

 

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Sanctions” shall mean, sanctions administered or enforced by OFAC, the US
Department of State, United Nations Security Council, European Union, Her
Majesty’s Treasury, or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission.

 

“Securitization Transaction” means any sale, assignment or other transfer by
Borrower or a Subsidiary thereof of accounts receivable or other payment
obligations owing to Borrower or such Subsidiary or any interest in any of the
foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit accounts related thereto, and any collateral,
guaranties or other property or claims in favor of Borrower or such Subsidiary
supporting or securing payment by the obligor thereon of, or otherwise related
to, any such receivables.

 

“Significant Subsidiary” means a “significant subsidiary” (as defined in
Regulation S-X of the SEC as in effect on the date of this Agreement) of
Borrower; provided that each of PEPCO, DPL and ACE shall at all times be a
Significant Subsidiary of Borrower.

 

“Single Employer Plan” means a Plan maintained by Borrower or any member of the
Controlled Group for employees of Borrower or any member of the Controlled
Group.

 

“SPC” is defined in Section 12.5.

 

“Special Purpose Subsidiary” means a direct or indirect wholly owned corporate
Subsidiary of ACE, substantially all of the assets of which are Intangible
Transition Property and proceeds thereof, formed solely for the purpose of
holding such assets and issuing Transition Bonds and, which complies with the
requirements customarily imposed on bankruptcy-remote corporations in
receivables securitizations.

 

“Specified Information” is defined in Section 9.11.

 

“SPV” is defined in the definition of Permitted Borrower Liens.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, business trust,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.

 

“Substantial Portion” means, at any time with respect to the Property of any
Person, Property which represents more than 10% of the consolidated assets of
such Person and its Subsidiaries as shown in the consolidated financial
statements of such Person and its Subsidiaries as at the last day of the
preceding fiscal year of such Person.

 

“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease or (b) any other agreement pursuant to which a Person obtains
the use or possession of property and which creates obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency

 

10

 

 

or bankruptcy of such Person, would be characterized as indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing which arise from or relate to any payment made hereunder or under
any Note, but excluding Excluded Taxes and Other Taxes.

 

“Termination Date” means the earliest to occur of (a) July 28, 2016 and (b) such
date the Obligations are accelerated pursuant to Section 8.1.

 

“Total Capitalization” means, at any time, the sum of the Total Indebtedness of
Borrower plus the Net Worth of Borrower, each calculated at such time.

 

“Total Indebtedness” means, at any time, all Indebtedness of Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
Agreement Accounting Principles, excluding, to the extent otherwise included in
Indebtedness of Borrower or any of its Subsidiaries, (a) any Nonrecourse
Transition Bond Debt; (b) any other Nonrecourse Indebtedness of Borrower and its
Subsidiaries (excluding ACE, DPL, PEPCO and their Subsidiaries) to the extent
that the aggregate amount of such Nonrecourse Indebtedness does not exceed
$200,000,000; and (c) all Indebtedness of PCI and, without duplication, of
Borrower the proceeds of which were used to make loans or advances to PCI, in an
aggregate amount not exceeding the lesser of (i) the fair market value of the
equity collateral accounts in PCI’s energy leveraged lease portfolio or (ii)
$700,000,000.

 

“Transferee” is defined in Section 12.4.

 

“Transition Bonds” means bonds described as “transition bonds” in the New Jersey
Transition Bond Statute.

 

“Type” means, with respect to the Loans, its nature as a Floating Rate Loan or a
Eurodollar Loan.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“United States” means the United States of America.

 

“Voting Stock” means, with respect to any Person, voting stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

1.2           Interpretation.

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of such terms.

 

(b)          Article, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)          The term “including” is not limiting and means “including without
limitation.”

 

11

 

 

(d)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e)          Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual or other instruments
shall be deemed to include all subsequent amendments, supplements and other
modifications thereto, but only to the extent such amendments, supplements and
other modifications are not prohibited by the terms of this Agreement; and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

(f)          Unless otherwise expressly provided herein, references herein shall
be references to Eastern time (daylight or standard as applicable).

 

1.3           Accounting.

 

(a)          Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles, except that
any calculation or determination which is to be made on a consolidated basis
shall be made for Borrower and all of its Subsidiaries, including those
Subsidiaries of Borrower, if any, which are unconsolidated on Borrower’s audited
financial statements.

 

(b)          If at any time any change in Agreement Accounting Principles would
affect the computation of any financial ratio or requirement set forth herein
with respect to Borrower and either Borrower or the Required Lenders shall so
request, the Agent, Lenders and Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in Agreement Accounting Principles (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with Agreement
Accounting Principles as in effect prior to such change and (ii) Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in Agreement Accounting Principles.

 

ARTICLE II

THE LOANS

 

2.1           Loans. Each Lender severally agrees, on the terms and conditions
set forth in this Agreement, on the Closing Date to make Loans to Borrower in
the amount of such Lender’s Commitment. Amounts borrowed hereunder and prepaid
or repaid may not be reborrowed.

 

2.2           [Reserved].

 

2.3           Required Payments; Termination. All outstanding Loans to Borrower
and all other unpaid Obligations of Borrower shall be paid in full by Borrower
on or prior to the Termination Date.

 

2.4           [Reserved].

 

12

 

 

2.5           Ratable Loans. The Loans hereunder shall be made by the Lenders
ratably in accordance with their Pro Rata Shares.

 

2.6           Types of Loans. The Loans to Borrower may be Floating Rate Loans
or Eurodollar Loans, or a combination thereof, as selected by Borrower in
accordance with Sections 2.10 and 2.11.

 

2.7           [Reserved].

 

2.8           [Reserved].

 

2.9           Repayment and Prepayment.

 

(a)          Mandatory Repayment. The outstanding principal amount of the Loans
and all accrued but unpaid interest and other amounts payable with respect to
the Loans shall be repaid on the Termination Date.

 

(b)          Voluntary Prepayment. Borrower may from time to time prepay,
without penalty or premium, all outstanding Floating Rate Loans, or any portion
of the outstanding Floating Rate Loans in the amount of $10,000,000 or a higher
integral multiple of $1,000,000, upon one Business Day’s prior notice to the
Agent. Borrower may from time to time prepay, all outstanding Eurodollar Loans,
or any portion of the outstanding Eurodollar Loans in the amount of $10,000,000
or a higher integral multiple of $1,000,000, upon three Business Days’ prior
notice to the Agent.

 

(c)          Any prepayment of Eurodollar Loans shall be without premium or
penalty but shall be subject to the payment of any funding indemnification
amounts covered by Section 3.4.

 

2.10         Method of Selecting Types and Interest Periods for New Loans.
Borrower shall select the Type of Loans and, in the case of each Eurodollar
Loans, the Interest Period applicable thereto. Borrower shall give the Agent
irrevocable notice (a “Borrowing Notice”) not later than 11:00 a.m. (New York,
New York time) on the Closing Date for a Floating Rate Loan and two Business
Days before the Closing Date for a Eurodollar Loan, specifying:

 

(a)          the Type of Loans selected, and

 

(b)          in the case of each Eurodollar Loans, the Interest Period
applicable thereto.

 

Not later than 1:00 p.m. (New York, New York time) on the Closing Date, each
Lender shall make available the Loan in funds immediately available to the Agent
at its address specified pursuant to Article XIII. The Agent will promptly make
the funds so received from the Lenders available to Borrower at the Agent’s
aforesaid address.

 

2.11         Conversion and Continuation of Outstanding Loans. Floating Rate
Loans shall continue as Floating Rate Loans unless and until such Floating Rate
Loans are converted into Eurodollar Loans pursuant to this Section 2.11 or are
repaid in accordance with Section 2.9. Each Eurodollar Loans shall continue as a
Eurodollar Loan until the end of the then applicable Interest Period therefor,
at which time such Eurodollar Loans shall be automatically converted into a
Floating Rate Loan unless (x) such Eurodollar Loans is or was repaid in
accordance with Section 2.9 or (y) Borrower shall have given the Agent a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such Eurodollar Loans continue as a Eurodollar Loan for a subsequent
Interest Period. Borrower may elect from time to time to convert all or any part
of a Floating Rate Loan into a Eurodollar Loan. Borrower shall give the Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a

 

13

 

 

Floating Rate Loan into a Eurodollar Loan or continuation of a Eurodollar Loan
not later than 11:00 a.m. (New York, New York time) at least three Business Days
prior to the date of the requested conversion or continuation, specifying:

 

(a)          the requested date, which shall be a Business Day, of such
conversion or continuation,

 

(b)          the aggregate amount and Type of the Loans which is to be converted
or continued, and

 

(c)          the amount of such Loans which is to be converted into or continued
as a Eurodollar Loan and the duration of the Interest Period applicable thereto.

 

2.12         Changes in Interest Rate, etc. Each Floating Rate Loans shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loans is made or is converted from a Eurodollar Loan into a Floating Rate
Loan pursuant to Section 2.11 to the date it is paid or is converted into a
Eurodollar Loan pursuant to Section 2.11, at a rate per annum equal to the
Alternate Base Rate for such day. Changes in the rate of interest on that
portion of any Loans maintained as a Floating Rate Loan will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurodollar
Loans shall bear interest on the outstanding principal amount thereof from the
first day of each Interest Period applicable thereto to the last day of such
Interest Period at the Eurodollar Rate applicable to such Eurodollar Loans based
upon Borrower’s selections under Sections 2.10 and 2.11 and otherwise in
accordance with the terms hereof.

 

2.13         Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.10 or 2.11, during the continuance of a Default
or Unmatured Default, the Required Lenders may, at their option, by notice to
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Loans to Borrower may be
converted into or continued as a Eurodollar Loan. During the continuance of a
Default, the Required Lenders may, at their option, by notice to Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (a) each Eurodollar Loan shall bear interest
for the remainder of the applicable Interest Period at the rate otherwise
applicable to such Interest Period plus 2% per annum and (b) each Floating Rate
Loan shall bear interest at a rate per annum equal to the Alternate Base Rate in
effect from time to time plus 2% per annum, provided that during the continuance
of a Default under Section 7.6 or 7.7, the interest rates set forth in clauses
(a) and (b) above shall be applicable to all outstanding Loans to Borrower
without any election or action on the part of the Agent or any Lender.

 

2.14         Method of Payment. All payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds to the Agent at the Agent’s address specified pursuant to Article XIII, or
at any other office of the Agent specified in writing by the Agent to Borrower,
by 1:00 p.m. (New York, New York time) on the date when due and shall be applied
ratably by the Agent among the Lenders. Each payment delivered to the Agent for
the account of any Lender shall be delivered promptly by the Agent to such
Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. The Agent is hereby authorized to
charge the account of Borrower maintained with Agent for each payment of
principal, interest and fees as it becomes due hereunder.

 

2.15         Noteless Agreement; Evidence of Indebtedness.

 

14

 

 

(a)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from the Loans made by such Lender to Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(b)          The Agent shall also maintain accounts in which it will record (i)
the amount of the Loans to Borrower made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Agent hereunder
from Borrower and each Lender’s share thereof.

 

(c)          The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of Borrower to repay the Obligations of
Borrower in accordance with their terms.

 

(d)          Any Lender may request that its Loans to Borrower be evidenced by a
Note. In such event, Borrower shall prepare, execute and deliver to such Lender
a Note payable to the order of such Lender. Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times be represented by one or more
Notes payable to the order of the payee named therein, except to the extent that
any such Lender subsequently returns any such Note for cancellation and requests
that such Loans once again be evidenced as described in clauses (a) and (b)
above.

 

2.16         Telephonic Notices. Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Loans, to effect selections of Types of
Loans and to transfer funds based on telephonic notices made by any natural
Person that the Agent or any Lender in good faith believes to be acting on
behalf of Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. Borrower agrees that upon the request of the
Agent or any Lender, Borrower will deliver promptly to the Agent a written
confirmation signed by an Authorized Officer, of each telephonic notice given by
Borrower pursuant to the preceding sentence. If the written confirmation differs
in any material respect from the action taken by the Agent and the Lenders, the
records of the Agent and the Lenders shall govern absent manifest error.

 

2.17         Interest Payment Dates; Interest and Fee Basis. Interest accrued on
a Floating Rate Loan shall be payable on each Payment Date, on any date on which
such Floating Rate Loan is prepaid, whether due to acceleration or otherwise,
and at the Termination Date. Interest accrued on that portion of the outstanding
principal amount of a Floating Rate Loan converted into a Eurodollar Loan on a
day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on a Eurodollar Loan shall be payable on the last day of its
applicable Interest Period (and, in the case of a six-month Interest Period, on
the day which is three months after the first day of such Interest Period), on
any date on which such Eurodollar Loan is prepaid, whether by acceleration or
otherwise, and at the Termination Date. Interest on a Floating Rate Loan that
bears interest at the Prime Rate shall be calculated for actual days elapsed on
the basis of a 365-day year or, when appropriate, 366-day year. All other
interest and all fees shall be calculated for actual days elapsed on the basis
of a 360-day year. Interest shall be payable for the day the Loans are made but
not for the day of any payment on the amount paid if payment is received prior
to 1:00 p.m. (New York, New York time) at the place of payment. If any payment
of principal of or interest on the Loans shall become due on a day which is not
a Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

 

15

 

 

2.18         Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Conversion/Continuation Notice and notice of repayment
received by the Agent hereunder. The Agent will notify each Lender of the
interest rate applicable to each Eurodollar Loan promptly upon determination of
such interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.

 

2.19         Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Agent and Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it and for whose account Loan payments are to be
made.

 

2.20         Non-Receipt of Funds by the Agent. Unless Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of Borrower, a payment of principal, interest or fees
to the Agent for the account of the Lenders, that it does not intend to make
such payment, the Agent may assume that such payment has been made. The Agent
may, but shall not be obligated to, make the amount of such payment available to
the intended recipient in reliance upon such assumption. If a Lender or
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by Borrower, the
interest rate applicable to the relevant Obligation.

 

ARTICLE III

YIELD PROTECTION; TAXES

 

3.1           Yield Protection. If any Change in Law:

 

(a)          subjects any Lender or any applicable Lending Installation to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans, or

 

(b)          imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Loans), or

 

(c)          imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its Eurodollar Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Eurodollar Loans held or
interest received by it,

 

16

 

 

in each case by an amount deemed material by such Lender, and the result of any
of the foregoing is to increase the cost to such Lender or such applicable
Lending Installation of making or maintaining its Eurodollar Loans or Commitment
or to reduce the return received by such Lender or such applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within 15 days of demand by such Lender, Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received; provided that a certificate setting forth
such amount or amounts as shall be necessary to compensate such Lender as
specified in clauses (a) through (c) above, as the case may be, and containing
an explanation in reasonable detail of the manner in which such amount or
amounts shall have been determined, shall have been delivered to Borrower and
shall be conclusive absent manifest error.

 

3.2           Changes in Capital Adequacy Regulations. If any Lender determines
the amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender,
is increased as a result of a Change in Law, then, within 15 days of demand by
such Lender, Borrower shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, Loans
outstanding hereunder or its Commitment to make Loans (after taking into account
such Lender’s policies as to capital adequacy); provided that a certificate
setting forth such amount or amounts as shall be necessary to compensate such
Lender as specified above, and containing an explanation in reasonable detail of
the manner in which such amount or amounts shall have been determined, shall
have been delivered to Borrower and shall be conclusive absent manifest error.

 

3.3           Availability of Types of Loans. If any Lender notifies the Agent
that maintenance of its Eurodollar Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or if the Required Lenders determine that (a) deposits
of a type and maturity appropriate to match fund Eurodollar Loans are not
available or (b) the interest rate applicable to Eurodollar Loans does not
accurately reflect the cost of making or maintaining Eurodollar Loans, then the
Agent shall suspend the availability of Eurodollar Loans and require any
affected Eurodollar Loans to be repaid or converted to Floating Rate Loans,
subject to the payment of any funding indemnification amounts required by
Section 3.4.

 

3.4           Funding Indemnification. If any payment of a Eurodollar Loan
occurs on a day which is not the last day of an Interest Period therefor,
whether because of acceleration, prepayment or otherwise, or a Eurodollar Loan
is not made on the date specified by Borrower for any reason other than default
by the Lenders, Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurodollar Loan.

 

3.5           Taxes.

 

(a)          All payments by Borrower to or for the account of any Lender or the
Agent hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes. If Borrower shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.5), such Lender or the Agent receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions, (iii) Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(iv) Borrower shall furnish to the Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

 

17

 

 

(b)          In addition, Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made by it hereunder or under any
Note or from its execution or delivery of, or otherwise attributable to Borrower
in connection with this Agreement or any Note (“Other Taxes”).

 

(c)          Borrower hereby agrees to indemnify each Lender and the Agent for
the full amount of Taxes or Other Taxes (including any Taxes or Other Taxes
imposed on amounts payable under this Section 3.5) paid by such Lender or the
Agent and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. Payments due under this indemnification shall
be made within 30 days of the date such Lender or the Agent makes demand
therefor pursuant to Section 3.6.

 

(d)          Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each, a “Non-U.S. Lender”) agrees that it
will, not less than ten Business Days after the date of this Agreement,
(i) deliver to Borrower and the Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI certifying in either case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to Borrower and the Agent a United States Internal Revenue Form
W-8BEN or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to Borrower and the Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by
Borrower or the Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises Borrower and the Agent that
it is not capable of receiving payments without any deduction or withholding of
United States federal income tax.

 

(e)          For any period during which a Non-U.S. Lender has failed to provide
Borrower with an appropriate form pursuant to clause (d) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), Borrower shall not be required to increase any amount payable to such
Non-U.S. Lender pursuant to Section 3.5(a)(i) or to otherwise indemnify such
Non-U.S. Lender under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (d) above,
Borrower shall take such steps as such Non-U.S. Lender shall reasonably request
to assist such Non-U.S. Lender to recover such Taxes.

 

(f)          Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
Borrower (with a copy to the Agent), at the time or times

 

18

 

 

prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

 

(g)          If the U.S. Internal Revenue Service or any other Governmental
Authority or an authority of any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Agent of a change in circumstances which rendered its exemption from
withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent fully for all amounts paid, directly or indirectly, by the Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.5(g) shall survive the payment of the Obligations and termination
of this Agreement.

 

3.6           Mitigation of Circumstances; Lender Statements; Survival of
Indemnity. Each Lender shall promptly notify Borrower and the Agent of any event
of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in such Lender’s good faith
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(a) any obligation of Borrower to pay any amount pursuant to Section 3.1, 3.2 or
3.5 and (b) the unavailability of Eurodollar Loans under Section 3.3 (and, if
any Lender has given notice of any such event described above and thereafter
such event ceases to exist, such Lender shall promptly so notify Borrower and
the Agent). Without limiting the foregoing, each Lender shall, to the extent
reasonably possible, designate an alternate Lending Installation with respect to
its Eurodollar Loans to reduce any liability of Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Loans
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. Any Lender claiming compensation under
Section 3.1, 3.2, 3.4, or 3.5 shall deliver a written statement to Borrower
(with a copy to the Agent) as to the amount due under the applicable Section,
which statement shall set forth in reasonable detail the calculations upon which
such Lender determined such amount and shall be final, conclusive and binding on
Borrower in the absence of manifest error. Determination of amounts payable
under any such Section in connection with a Eurodollar Loan shall be calculated
as though each Lender funded its Eurodollar Loan through the purchase of a
deposit of the type and maturity corresponding to the deposit used as a
reference in determining the Eurodollar Rate applicable to such Loan, whether in
fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by Borrower of such written statement. Notwithstanding any other
provision of this Article III, if any Lender fails to notify Borrower of any
event or circumstance which will entitle such Lender to compensation from
Borrower pursuant to Section 3.1, 3.2 or 3.5 within 60 days after such Lender
obtains knowledge of such event or circumstance, then Borrower will not be
responsible for any such compensation arising prior to the 60th day before
Borrower receives notice from such Lender of such event or circumstance. The
obligations of Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.

 

3.7           Replacement of Lender. If (a) any Lender makes a demand for
compensation under Section 3.1, 3.2 or 3.5 or a notice of the type described in
Section 3.3 or (b) the credit rating then in effect with respect to a Lender’s
senior unsecured long term debt securities without third-party credit
enhancement is not, in the case of a Moody’s rating, Baa1 (with stable outlook)
or, in the case of an S&P or Fitch rating, BBB+ (with stable outlook), or better
(any such Lender, an “Affected Lender”), then Borrower may replace such Affected
Lender as a party to this Agreement with one or more other Lenders which are
willing to accept an assignment from such Lender, and upon notice from Borrower
such

 

19

 

 

Affected Lender shall assign, without recourse or warranty, its Commitment, its
Loans and all of its other rights and obligations hereunder to such other
Lenders for a purchase price equal to the sum of the principal amount of the
Loans so assigned, all accrued and unpaid interest thereon, such Affected
Lender’s ratable share of all accrued and unpaid fees, any amount payable
pursuant to Section 3.4 as a result of such Affected Lender receiving payment of
any Eurodollar Loan prior to the end of an Interest Period therefor (assuming
for such purpose that receipt of payment pursuant to such assignment constitutes
payment of each outstanding Eurodollar Loan) and all other obligations owed to
such Affected Lender hereunder. Notwithstanding the foregoing, Scotiabank
(Ireland) Limited shall not be deemed to be an Affected Lender solely by the
fact that it does not have a credit rating, provided that: (i) The Bank of Nova
Scotia, an Affiliate of Scotiabank (Ireland) Limited, maintains the minimum
credit rating required in this Section 3.7, and (ii) Scotiabank (Ireland)
Limited is not rated by Moody’s, S&P or Fitch.

 

ARTICLE IV

CONDITIONS PRECEDENT

 

4.1           Conditions to Effectiveness of Agreement. The effectiveness of
this Agreement is subject to the conditions precedent that the Agent has
received evidence, reasonably satisfactory to the Agent, that all fees and (to
the extent billed) expenses which are payable on or before the date hereof to
the Agent or any Lender hereunder or in connection herewith have been (or
concurrently with the execution of this Agreement by the parties will be) paid
in full and each of the following documents (with sufficient copies for each
Lender):

 

(a)          Counterparts of this Agreement, executed by a duly authorized
officer of each party hereto.

 

(b)          A certificate, signed by the secretary or any assistant secretary
of Borrower, containing (i) copies of Borrower’s certificate of incorporation
and bylaws as in effect on the Closing Date, (ii) a copy of the resolutions of
Borrower’s board of directors authorizing the execution, delivery and
performance of the Loan Documents and (iii) an incumbency certificate of the
Authorized Officers of Borrower authorized to sign this Agreement, any Notes and
any Borrowing Notice.

 

(c)          A certificate, signed by an Authorized Officer of Borrower, stating
that on the Closing Date no Default or Unmatured Default has occurred and is
continuing.

 

(d)          A certificate of good standing of Borrower, certified by the
Secretary of State of the State of Delaware.

 

(e)          Any Notes requested by a Lender pursuant to Section 2.15 payable to
the order of such requesting Lender.

 

(f)          Copies of all governmental approvals, if any, necessary for
Borrower to enter into the Loan Documents and to obtain Loans hereunder.

 

(g)          An opinion or opinions of counsel for Borrower, dated the Closing
Date and addressed to the Agent and the Lenders, in form and substance
acceptable to the Agent (which shall include, without limitation, opinions with
respect to the due organization and valid existence of Borrower and opinions as
to the non-contravention of Borrower’s organizational documents).

 

(h)          Such other documents as any Lender or its counsel may reasonably
request.

 

20

 

 

4.2           [Reserved].

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to the Lenders that:

 

5.1           Existence and Standing. Borrower is a corporation, and after
giving effect to the Exelon-PHI Merger and the Conversion, will be a limited
liability company, and each of its Subsidiaries is a corporation, partnership or
limited liability company, duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction (or, if applicable,
jurisdictions) of incorporation or organization and has all requisite authority
to conduct its business in each jurisdiction in which its business is conducted,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

5.2           Authorization and Validity. Borrower has the power and authority
and legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents constitute
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

5.3           No Conflict; Government Consent. Neither the execution and
delivery by Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof,
will violate (a) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on Borrower or any of its Subsidiaries or (b) Borrower’s
or any of its Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
bylaws, or operating or other management agreement, as the case may be, or
(c) the provisions of any indenture, instrument or agreement to which such
Borrower or any of its Significant Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in, or require, the creation or imposition of any Lien in,
of or on any Property of Borrower or any of its Significant Subsidiaries
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority (including FERC), or any
subdivision thereof (any of the foregoing, an “Approval”), is required to be
obtained by Borrower or any of its Subsidiaries in connection with the execution
and delivery by Borrower of the Loan Documents, the borrowings by Borrower under
this Agreement, the payment and performance by Borrower of its Obligations or
the legality, validity, binding effect or enforceability against Borrower of any
Loan Document, except for such Approvals which have been issued or obtained by
Borrower and which are in full force and effect.

 

5.4           Financial Statements. The financial statements included in
Borrower’s Public Reports were prepared in accordance with Agreement Accounting
Principles and fairly present the consolidated financial condition and
operations of Borrower and its Subsidiaries at the dates thereof and the
consolidated results of their operations for the periods then ended.

 

5.5           No Material Adverse Change. Since December 31, 2014, there has
been no change from that reflected in the Public Reports in the business,
Property, financial condition or results of operations

 

21

 

 

of Borrower and its Subsidiaries taken as a whole which could reasonably be
expected to have a Material Adverse Effect.

 

5.6           Taxes. Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by Borrower or any of its Subsidiaries, except (a) such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and (b) taxes and governmental charges (in addition to those referred to in
clause (a)) in an aggregate amount not exceeding $25,000,000. The charges,
accruals and reserves on the books of Borrower and its Subsidiaries in respect
of any taxes or other governmental charges are adequate.

 

5.7           Litigation and Contingent Obligations. Except as disclosed in the
Public Reports, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of Borrower, threatened
against or affecting Borrower or any of its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect or which seeks to prevent, enjoin
or delay the making of any Loans. Other than any liability incident to any
litigation, arbitration or proceeding which could not reasonably be expected to
have a Material Adverse Effect, Borrower has no material Contingent Obligations
not provided for or disclosed in the Public Reports.

 

5.8           Significant Subsidiaries. Schedule 2 contains an accurate list of
all Significant Subsidiaries of Borrower as of the Closing Date setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by Borrower or other
Subsidiaries of Borrower. All of the issued and outstanding shares of capital
stock or other ownership interests of such Significant Subsidiaries have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and nonassessable.

 

5.9           ERISA. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither Borrower nor any other member of the
Controlled Group has, within the immediately preceding five years, withdrawn
from any Plan or initiated steps to do so, and no steps have been taken, within
the immediately preceding five years, to reorganize or terminate any Plan.

 

5.10         Accuracy of Information. No written information, exhibit or report
furnished by Borrower or any of its Subsidiaries to the Agent or to any Lender
in connection with the negotiation of, or compliance with the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.

 

5.11         Regulation U. Neither Borrower nor any of its Subsidiaries is
engaged principally or as one of its primary activities in the business of
extending credit for the purpose of purchasing or carrying any “margin stock”
(as defined in Regulation U of the FRB).

 

5.12         Material Agreements. Neither Borrower nor any of its Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement to which it is a
party, which default could reasonably be expected to have a Material Adverse
Effect.

 

5.13         Compliance With Laws. Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the

 

22

 

 

ownership of their respective Property except for any failure to comply with any
of the foregoing which could not reasonably be expected to have a Material
Adverse Effect.

 

5.14         Plan Assets; Prohibited Transactions. Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as
modified by Section 3(42) of ERISA, of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA (other than an
employee benefit plan subject to Section 125 of the Code) or any plan (within
the meaning of Section 4975 of the Code).

 

5.15         Environmental Matters. In the ordinary course of its business, the
officers of Borrower consider the effect of Environmental Laws on the business
of Borrower and its Subsidiaries, in the course of which they identify and
evaluate potential risks and liabilities accruing to Borrower and its
Subsidiaries due to Environmental Laws. On the basis of this consideration,
Borrower has concluded that Environmental Laws are not reasonably expected to
have a Material Adverse Effect. Except as disclosed in the Public Reports,
neither Borrower nor any Subsidiary of Borrower has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which noncompliance or remedial action could reasonably be expected
to have a Material Adverse Effect.

 

5.16         Investment Company Act. Neither Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.

 

5.17         Insurance. Borrower and its Significant Subsidiaries maintain
insurance with financially sound and reputable insurance companies on all their
Property of a character usually insured by entities in the same or similar
businesses similarly situated against loss or damage of the kinds and in the
amounts, customarily insured against by such entities, and maintain such other
insurance as is usually carried by such entities.

 

5.18         No Default. No Default or Unmatured Default exists.

 

5.19         Ownership of Properties. As of the Closing Date, Borrower and its
Subsidiaries have valid title, free of all Liens other than those permitted by
Section 6.12, to all the Property reflected as owned by Borrower and its
Subsidiaries in the financial statements of Borrower referred to in Section 5.4,
other than Property used, sold, transferred or otherwise disposed of since such
date (a) in the ordinary course of business or (b) which are not material to the
business of Borrower and its Subsidiaries taken as a whole.

 

5.20         USA PATRIOT Act, OFAC and Other Regulations.

 

(a)          None of Borrower or any Subsidiary of Borrower (i) has violated any
Anti-Terrorism Laws or (ii) has engaged in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of prohibited offenses designated by the Organization
for Economic Co-operation and Development's Financial Action Task Force on Money
Laundering.

 

(b)          None of Borrower or any Subsidiary of Borrower are: (i) the subject
of any Sanctions, or (ii) located, organized or resident in a country, region or
territory that is, or whose

 

23

 

 

government is, the subject of Sanctions, including, without limitation
currently, Cuba, the Crimea region of Ukraine, Iran, North Korea, Sudan and
Syria.

 

(c)          None of Borrower or any Subsidiary of Borrower acting or benefiting
in any capacity in connection with the Loans (i) conducts any business or
engages in making or receiving any contribution of goods, services or money to
or for the benefit of any Person, or in any country or territory, that is the
subject of any Sanctions, (ii) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
Anti-Terrorism Law or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

ARTICLE VI

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1           Financial Reporting. Borrower will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with Agreement Accounting Principles, and furnish to the Agent (in
such number of copies as the Agent may reasonably request):

 

(a)          Within 100 days after the close of each of its fiscal years, an
audit report, which shall be without a “going concern” or similar qualification
and without any qualification as to the scope of the audit, issued by
independent certified public accountants of recognized national standing and
reasonably acceptable to the Agent, prepared in accordance with Agreement
Accounting Principles on a consolidated and consolidating basis (consolidating
statements need not be certified by such accountants) for itself and its
Subsidiaries, including balance sheets as of the end of such period, related
profit and loss and reconciliation of surplus statements, and a statement of
cash flows, accompanied by (i) any management letter prepared by said
accountants, and (ii) a certificate of said accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any such Default or Unmatured Default shall exist, stating
the nature and status thereof; provided that if Borrower is then a “registrant”
within the meaning of Rule 1-01 of Regulation S-X of the SEC and required to
file a report on Form 10-K with the SEC, Borrower’s annual report on Form 10-K
(excluding the exhibits thereto, unless such exhibits are requested under clause
(h) of this Section 6.1) or any successor form and a manually executed copy of
the accompanying report of Borrower’s independent public accountant, as filed
with the SEC, shall satisfy the requirements of this clause (a).

 

(b)          Within 60 days after the close of the first three quarterly periods
of each of its fiscal years commencing during the term of this Agreement, for
itself and its Subsidiaries, either (i) consolidated and consolidating unaudited
balance sheets as at the close of each such period and consolidated and
consolidating profit and loss and reconciliation of surplus statements and a
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its chief financial officer or (ii) if
Borrower is then a “registrant” within the meaning of Rule 1-01 of Regulation
S-X of the SEC and required to file a report on Form 10-Q with the SEC,
Borrower’s report on Form 10-Q for such quarterly period, excluding the exhibits
thereto, unless such exhibits are requested under clause (h) of this Section
6.1.

 

24

 

 

(c)          Together with the financial statements (or reports) required under
Sections 6.1(a) and (b), a compliance certificate in substantially the form of
Exhibit A signed by an Authorized Officer of Borrower showing the calculations
necessary to determine Borrower’s compliance with Section 6.13 and stating that,
to the knowledge of such officer, no Default or Unmatured Default exists, or if
any such Default or Unmatured Default exists, stating the nature and status
thereof.

 

(d)          As soon as possible, and in any event within 60 days, after receipt
by Borrower a copy of (i) any notice or claim to the effect that Borrower or any
of its Subsidiaries is or may be liable to any Person as a result of the release
by Borrower, any of its Subsidiaries, or any other Person of any toxic or
hazardous waste or substance into the environment, and (ii) any notice alleging
any violation of any federal, state or local environmental, health or safety law
or regulation by Borrower or any of its Subsidiaries, which, in either case,
could be reasonably expected to have a Material Adverse Effect; provided that if
Borrower is then a “registrant” within the meaning of Rule 1-01 of Regulation
S-X of the SEC, Borrower’s report on a Form 10-K, a Form 10-Q or any Form 8-K
that contains information related to the matters described in clauses (i) or
(ii) shall be deemed notice under this clause (d).

 

(e)          Promptly upon the furnishing thereof to its shareholders generally,
copies of all financial statements, reports and proxy statements so furnished.

 

(f)          Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which
Borrower or any of its Subsidiaries files with the SEC.

 

(g)          As soon as Borrower obtains knowledge of an actual Change in
Control or publicly disclosed prospective Change in Control, written notice of
same, including the anticipated or actual date of and all other publicly
disclosed material terms and conditions surrounding such proposed or actual
Change in Control.

 

(h)          Such other information (including nonfinancial information) as the
Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to clause (a), (b), (d), (e) or (f)
above may be delivered electronically (including by filing or furnishing to the
SEC, through the SEC’s EDGAR database) and, if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower or any of its Subsidiaries
posts such documents, or provides a link thereto, on a website on the internet
at a website address previously specified to the Agent and the Lenders; (ii) on
which such documents are posted on Borrower’s or any of its Subsidiaries’ behalf
on IntraLinks or another relevant website, if any, to which the Agent and the
Lenders have access; or (iii) on which any report, document or information is
filed with or furnished to the SEC by Borrower or any of its Subsidiaries and is
available on the SEC’s EDGAR database; provided that (x) upon request of the
Agent or any Lender, Borrower shall deliver paper copies of such documents to
the Agent or such Lender (until a written request to cease delivering paper
copies is given by the Agent or such Lender) and (y) except with respect to
documents available on the SEC’s EDGAR database pursuant to clause (iii),
Borrower shall notify (which may be by facsimile or electronic mail) the Agent
and each Lender of the posting of any documents. The Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to above or to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

25

 

 

6.2           Use of Proceeds. Borrower will use the proceeds of the Loans
(a) to pay any costs, fees and expenses associated with this Agreement on the
Closing Date, (b) to repay certain existing commercial paper obligations, and
(c) for general corporate purposes. Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Loans to it (i) to purchase or
carry any “margin stock” (as defined in Regulation U of the FRB) or (ii) in any
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as an underwriter, advisor,
investor or otherwise).

 

6.3           Notice of Default. Borrower will give prompt notice in writing to
the Lenders of the occurrence of any Default or Unmatured Default (it being
understood and agreed that Borrower shall not be required to make separate
disclosure under this Section 6.3 of occurrences or developments which have
previously been disclosed to the Lenders in any financial statement or other
information delivered to the Lenders pursuant to Section 6.1).

 

6.4           Conduct of Business. Borrower will, and will cause each of its
Significant Subsidiaries (or, in the case of clause (b) below, each of its
Subsidiaries) to, (a) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted and (b) do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except to the extent, in
the case of all matters covered by this clause (b) other than the existence of
Borrower, that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

6.5           Taxes. Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (a) those that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with Agreement Accounting Principles and (b) taxes,
governmental charges and levies (in addition to those referred to in clause (a))
in an aggregate amount not exceeding $25,000,000.

 

6.6           Insurance. Borrower will, and will cause each of its Significant
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance on all of its Property in such amounts and covering such
risks as is consistent with sound business practice, and Borrower will furnish
to any Lender such information as such Lender may reasonably request as to the
insurance carried by Borrower and its Significant Subsidiaries.

 

6.7           Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, including
all Environmental Laws, where failure to do so could reasonably be expected to
have a Material Adverse Effect.

 

6.8           Maintenance of Properties. Borrower will, and will cause each of
its Subsidiaries to, do all things necessary to (a) maintain, preserve, protect
and keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times, where
failure to do so could reasonably be expected to have a Material Adverse Effect;
and (b) keep proper books and records in which full and correct entries shall be
made of all material financial transactions of Borrower and its Subsidiaries.

 

26

 

 

6.9           Inspection. Borrower will, and will cause each of its Significant
Subsidiaries to, permit the Agent and the Lenders upon reasonable notice and at
such reasonable times and intervals as the Agent or any Lender may designate by
their respective representatives and agents, to inspect any of the Property,
books and financial records of Borrower and its Significant Subsidiaries, to
examine and make copies of the books of accounts and other financial records of
Borrower and each such Significant Subsidiary, and to discuss the affairs,
finances and accounts of Borrower and each such Significant Subsidiary with, and
to be advised as to the same by, their respective officers.

 

6.10         Merger. Borrower will not, nor will it permit any of its
Significant Subsidiaries to, merge or consolidate with or into any other Person,
except that, so long as both immediately prior to and after giving effect to
such merger or consolidation, no Default or Unmatured Default shall have
occurred and be continuing, (a) any Significant Subsidiary of Borrower may merge
with Borrower or a wholly-owned Subsidiary of Borrower, (b) Borrower may
consummate the Exelon-PHI Merger and effectuate the Conversion, provided that
the Exelon-PHI Merger and the Conversion are consummated on or before October
29, 2015; and (c) Borrower may merge or consolidate with any other Person so
long as Borrower is the surviving entity.

 

6.11         Sales of Assets. Borrower will not, nor will it permit any of its
Subsidiaries to, lease, sell or otherwise dispose of any of its assets (other
than in the ordinary course of business), or sell or assign with or without
recourse any accounts receivable, except:

 

(a)          Any Subsidiary of Borrower may sell, transfer or assign any of its
assets to Borrower or another Subsidiary of Borrower.

 

(b)          The sale, assignment or other transfer of accounts receivable or
other rights to payment pursuant to any Securitization Transaction.

 

(c)          Any Permitted Borrower Asset Sale so long as, at the time thereof
and immediately after giving effect thereto, no Default or Unmatured Default
exists.

 

(d)          So long as no Default or Unmatured Default exists or would result
therefrom, the sale of Intangible Transition Property to a Special Purpose
Subsidiary in connection with such Special Purpose Subsidiary’s issuance of
Nonrecourse Transition Bond Debt.

 

(e)          Borrower and its Subsidiaries may sell or otherwise dispose of
assets so long as the aggregate book value of all assets sold or otherwise
disposed of in any fiscal year of Borrower (other than assets sold or otherwise
disposed of in the ordinary course of business or pursuant to clauses (a)
through (d) above) does not exceed a Substantial Portion of the Property of such
Borrower.

 

6.12         Liens. Borrower will not, nor will it permit any of its Significant
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of Borrower or any such Significant Subsidiary, except:

 

(a)          Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

(b)          Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of

 

27

 

 

obligations not more than 90 days past due or which are being contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
set aside on its books.

 

(c)          Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.

 

(d)          Utility easements, building restrictions, zoning laws or ordinances
and such other encumbrances or charges against real property as are of a nature
generally existing with respect to properties of a similar character and which
do not in any material way affect the marketability of the same or interfere
with the use thereof in the business of Borrower and its Significant
Subsidiaries.

 

(e)          Liens existing on the date hereof and described in Schedule 3
(including Liens on after-acquired property arising under agreements described
in Schedule 3 as such agreements are in effect on the date hereof).

 

(f)          Judgment Liens which secure payment of legal obligations that would
not constitute a Default under Article VII.

 

(g)          Liens on Property acquired by Borrower or any of its Significant
Subsidiaries after the date hereof, existing on such Property at the time of
acquisition thereof (and not created in anticipation thereof), provided that in
any such case no such Lien shall extend to or cover any other Property of
Borrower or any such Significant Subsidiary, as the case may be.

 

(h)          Deposits and/or similar arrangements to secure the performance of
bids, fuel procurement contracts or other trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business by Borrower or any of its Significant Subsidiaries.

 

(i)          Liens on assets of Borrower and its Significant Subsidiaries
arising out of obligations or duties to any municipality or public authority
with respect to any franchise, grant, license, permit or certificate.

 

(j)          Rights reserved to or vested in any municipality or public
authority to control or regulate any property or asset of Borrower or any of its
Significant Subsidiaries or to use such property or asset in a manner which does
not materially impair the use of such property or asset for the purposes for
which it is held by Borrower or any such Significant Subsidiary.

 

(k)          Irregularities in or deficiencies of title to any Property which do
not materially affect the use of such property by Borrower or any of its
Significant Subsidiaries in the normal course of its business.

 

(l)          Liens securing Indebtedness of Borrower and its Subsidiaries
incurred to finance the acquisition of fixed or capital assets, provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the principal amount of Indebtedness secured thereby is not increased and
(iv) the principal amount of Indebtedness secured by any such Lien shall at no
time exceed 100% of the original purchase price of such property at the time it
was acquired.

 

28

 

 

(m)          Any Lien on any property or asset of any corporation or other
entity existing at the time such corporation or entity is acquired, merged or
consolidated or amalgamated with or into Borrower or any of its Significant
Subsidiaries and not created in contemplation of such event.

 

(n)          Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by Section 6.12 (e),
(g), (l) or (m); provided that such Indebtedness is not increased and is not
secured by any additional assets.

 

(o)          Rights of lessees arising under leases entered into by Borrower or
any of its Significant Subsidiaries as lessor, in the ordinary course of
business.

 

(p)          Permitted PEPCO Liens.

 

(q)          Permitted DPL Liens.

 

(r)          Permitted ACE Liens.

 

(s)          Permitted Borrower Liens.

 

(t)          Purchase money mortgages or other purchase money liens or
conditional sale, lease-purchase or other title retention agreements upon or in
respect of property acquired or leased for use in the ordinary course of its
business by Borrower or any of its Significant Subsidiaries.

 

(u)          Liens granted by a Special Purpose Subsidiary to secure Nonrecourse
Transition Bond Debt of such Special Purpose Subsidiary.

 

(v)         Liens, in addition to those permitted by clauses (a) through (u),
granted by Borrower and its Subsidiaries (other than ACE, DPL and PEPCO and
their Subsidiaries) to secure Nonrecourse Indebtedness incurred after the date
hereof, provided that the aggregate amount of all Indebtedness secured by such
Liens shall not at any time exceed $200,000,000.

 

(w)          Other Liens, in addition to those permitted by clauses (a) through
(v), securing Indebtedness or arising in connection with Securitization
Transactions, provided that the sum (without duplication) of all such
Indebtedness, plus the aggregate investment or claim held at any time by all
purchasers, assignees or other transferees of (or of interests in) receivables
and other rights to payment in all Securitization Transactions (excluding any
Nonrecourse Transition Bond Debt), shall not at any time exceed $1,000,000,000
for Borrower and its Significant Subsidiaries.

 

6.13         Leverage Ratio. Borrower will not permit the ratio, determined as
of the end of each of its fiscal quarters, of (a) the Total Indebtedness of
Borrower to (b) the Total Capitalization of Borrower to be greater than 0.65 to
1.0. For purposes of this Section 6.13, the aggregate outstanding Indebtedness
evidenced by Hybrid Securities up to an aggregate amount of 15% of Total
Capitalization as of the date of determination, shall be excluded from Total
Indebtedness, but the entire aggregate outstanding Indebtedness evidenced by
such Hybrid Securities shall be included in the calculation of Total
Capitalization.

 

6.14         Exelon-PHI Merger Certificate. Borrower shall deliver to the Agent
(a) written notice of the consummation of the Exelon-PHI Merger no later than
one (1) Business Day after the consummation

 

29

 

 

thereof and (b) the Certificate of Merger (as defined in the Exelon Merger
Agreement) within one (1) Business Day after the Effective Time (as defined in
the Exelon Merger Agreement).

 

ARTICLE VII

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default with respect to Borrower:

 

7.1           Representation or Warranty. Any representation or warranty made by
or on behalf of Borrower to the Lenders or the Agent under or in connection with
this Agreement or any certificate or information delivered in connection with
this Agreement or any other Loan Document shall be materially false on the date
as of which made.

 

7.2           Nonpayment. Nonpayment of the principal of any Loan to Borrower
when due; or nonpayment by Borrower of any interest on any Loan, or of any other
obligation payable by Borrower under any of the Loan Documents, within five days
after the same becomes due.

 

7.3           Certain Covenant Breaches. The breach by Borrower of any of the
terms or provisions of Section 6.2, 6.4 (as to the existence of Borrower), 6.10,
6.11, 6.12 or 6.13.

 

7.4           Other Breaches. The breach by Borrower (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied within 15 days (or,
in the case of Section 6.9, five Business Days) after the chief executive
officer, the chief financial officer, the president, the treasurer or any
assistant treasurer of Borrower obtains actual knowledge of such breach.

 

7.5           Cross Default. Failure of Borrower or any of its Significant
Subsidiaries to pay when due any Indebtedness aggregating in excess of
$50,000,000 (“Material Indebtedness”); or the default by Borrower or any of its
Significant Subsidiaries in the performance (beyond the applicable grace period
with respect thereto, if any) of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
default or event is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of Borrower or any of its
Significant Subsidiaries shall be declared to be due and payable or required to
be prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or Borrower or any of its Significant Subsidiaries
shall not pay, or admit in writing its inability to pay, its debts generally as
they become due.

 

7.6           Voluntary Bankruptcy, etc. Borrower or any of its Significant
Subsidiaries shall (a) have an order for relief entered with respect to it under
the federal bankruptcy laws as now or hereafter in effect, (b) make an
assignment for the benefit of creditors, (c) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or a Substantial Portion of its Property,
(d) institute any proceeding seeking an order for relief under the federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate,
partnership or limited liability company action to authorize or effect any of
the

 

30

 

 

foregoing actions set forth in this Section 7.6 or (f) fail to contest in good
faith any appointment or proceeding described in Section 7.7.

 

7.7           Involuntary Bankruptcy, etc.

 

Without the application, approval or consent of Borrower or any of its
Significant Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for Borrower or any of its Significant Subsidiaries
or a Substantial Portion of its Property, or a proceeding described in Section
7.6(d) shall be instituted against such Borrower or any of its Significant
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 30 consecutive days.

 

7.8           Seizure of Property, etc.

 

Any court, government or governmental agency shall condemn, seize or otherwise
appropriate, or take custody or control of, all or any portion of the Property
of Borrower and its Significant Subsidiaries which, when taken together with all
other Property of Borrower and its Significant Subsidiaries so condemned,
seized, appropriated or taken custody or control of, constitutes a Substantial
Portion of its Property.

 

7.9           Judgments. Borrower or any of its Significant Subsidiaries shall
fail within 60 days to pay, bond or otherwise discharge one or more
(a) judgments or orders for the payment of money in excess of $50,000,000 (or
the equivalent thereof in currencies other than Dollars) in the aggregate or
(b) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, and, in any such
case, there is a period of five consecutive days during which a stay of
enforcement of such judgment(s) or order(s) is not in effect (by reason of
pending appeal or otherwise).

 

7.10         ERISA. (a) Any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (b) any unpaid and past due “minimum required contribution”
(as defined in Section 303 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of Borrower or any other member of the Controlled Group, (c) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (d) any other member of the Plan shall terminate for
purposes of Title IV of ERISA, (e) Borrower or any other member of the
Controlled Group shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
insolvency or reorganization of, a Multiemployer Plan or (f) any other event or
condition shall occur or exist with respect to a Plan; and in each case referred
to in clauses (a) through (f) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect.

 

7.11         Unenforceability of Loan Documents. Any Loan Document shall cease
to be in full force and effect (other than, in the case of a Note, as
contemplated hereby), any action shall be taken by or on behalf of Borrower to
discontinue or to assert the invalidity or unenforceability of any of its
obligations under any Loan Document, or Borrower or any Person acting on behalf
of Borrower shall deny that Borrower has any further liability under any Loan
Document or shall give notice to such effect.

 

7.12         Change in Control. Any Change in Control shall occur; or Borrower
shall fail to own, directly or indirectly, 100% of the Voting Stock of each of
ACE, DPL and PEPCO.

 

31

 

 

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1           Acceleration. If any Default described in Section 7.6 or 7.7
occurs, the Obligations of Borrower shall immediately become due and payable
without any election or action on the part of the Agent or any Lender. If any
other Default occurs, the Required Lenders (or the Agent, with the consent of
the Required Lenders) may terminate or suspend the obligations of the Lenders to
make Loans to Borrower hereunder, or declare the Obligations of Borrower to be
due and payable, or both, whereupon such obligations of the Lenders shall
terminate and/or the Obligations of Borrower shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which Borrower hereby expressly waives.

 

If, within 30 days after acceleration of the maturity of the Obligations of
Borrower as a result of any Default (other than any Default as described in
Section 7.6 or 7.7) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Agent shall, by notice to Borrower,
rescind and annul such termination and/or acceleration.

 

8.2           Amendments. Subject to the provisions of this Article VIII, the
Required Lenders (or the Agent, with the consent in writing of the Required
Lenders) and Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to this Agreement changing in any
manner the rights of the Lenders or Borrower hereunder or waiving any Default or
Unmatured Default hereunder; provided that no such supplemental agreement shall,
without the consent of all of the Lenders:

 

(a)          Extend the final maturity of any Loan or forgive all or any portion
of the principal amount thereof, or reduce the rate or extend the time of
payment of interest thereon.

 

(b)          Reduce the percentage specified in the definition of Required
Lenders.

 

(c)          Extend the Termination Date, increase the amount of the Commitment
of any Lender hereunder or permit Borrower to assign its rights under this
Agreement.

 

(d)          Amend, modify or waive the pro rata sharing of payments by and
among the Lenders without the written consent of each Lender directly affected
thereby.

 

(e)          Amend this Section 8.2.

 

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein.

 

8.3           Preservation of Rights. No delay or omission of the Agent or any
Lender to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or Unmatured Default or an
acquiescence therein, and the making of the Loans notwithstanding the existence
of a Default or Unmatured Default or the inability of Borrower to satisfy the
conditions

 

32

 

 

precedent to such Loans shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of any Loan Document
whatsoever shall be valid unless in writing signed by the parties required
pursuant to Section 8.2 and then only to the extent in such writing specifically
set forth. All remedies contained in the Loan Documents or by law afforded shall
be cumulative and all shall be available to the Agent or any Lender until the
Obligations have been paid in full.

 

ARTICLE IX

GENERAL PROVISIONS

 

9.1           Survival of Representations. All representations and warranties of
Borrower contained in this Agreement shall survive the making of the Loans
herein contemplated.

 

9.2           Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

9.3           Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

9.4           Entire Agreement. The Loan Documents embody the entire agreement
and understanding among Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among Borrower, the Agent and the Lenders
relating to the subject matter thereof.

 

9.5           Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors.

 

9.6           Expenses; Indemnification.

 

(a)          Borrower shall reimburse the Agent for all reasonable costs,
internal charges and out of pocket expenses including reasonable expenses of and
fees for attorneys for the Agent who are employees of the Agent and of a single
outside counsel for the Agent paid or incurred by the Agent in connection with
the preparation, negotiation, execution, delivery, syndication, review,
amendment, modification and administration of the Loan Documents. Borrower
agrees to reimburse the Agent and the Lenders for (i) all reasonable costs,
internal charges and out of pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Agent and the Lenders, which
attorneys may be employees of the Agent or any Lender) paid or incurred by the
Agent or any Lender in connection with the collection and enforcement of the
Obligations of Borrower under the Loan Documents (including in any “work-out” or
restructuring of the Obligations of Borrower resulting from the occurrence of a
Default) and (ii) any civil penalty or fine assessed by OFAC against, and all
reasonable costs and expenses (including reasonable counsel fees and
disbursements) incurred in connection with defense thereof, by the Agent or any
Lender as a result of conduct by Borrower that violates a sanction enforced by
OFAC.

 

33

 

 

(b)          Borrower agrees to indemnify the Agent, each Lender, their
respective Affiliates and each of the directors, officers and employees of the
foregoing Persons (collectively, the “Indemnified Parties”) against all actions,
suits, losses, claims, damages, penalties, judgments, liabilities and reasonable
expenses (including all reasonable expenses of litigation or preparation
therefor whether or not any Indemnified Party is a party thereto) which any of
them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loans hereunder,
except to the extent that they are determined in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Indemnified Party seeking indemnification. The
obligations of Borrower under this Section 9.6 shall survive the termination of
this Agreement.

 

9.7           Numbers of Documents. All statements, notices, closing documents
and requests hereunder shall be furnished to the Agent with sufficient
counterparts so that the Agent may furnish one to each of the Lenders.

 

9.8           Disclosure. Borrower and the Lenders hereby acknowledge and agree
that the Agent and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with Borrower and its
Affiliates.

 

9.9           Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

 

9.10         Nonliability of the Lenders. The relationship between Borrower, on
the one hand, and the Agent and the Lenders, on the other hand, shall be solely
that of borrower and lender. Neither the Agent nor any Lender shall have any
fiduciary responsibility to Borrower. Neither the Agent nor any Lender
undertakes any responsibility to Borrower to review or inform Borrower of any
matter in connection with any phase of Borrower’s business or operations.
Borrower agrees that neither the Agent nor any Lender shall have liability to
Borrower (whether sounding in tort, contract or otherwise) for losses suffered
by Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the Agent
nor any Lender shall have any liability with respect to, and Borrower hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by Borrower in connection with, arising out of or
in any way related to the Loan Documents or the transactions contemplated
thereby.

 

9.11         Limited Disclosure.

 

(a)          Neither the Agent nor any Lender shall disclose to any Person any
Specified Information (as defined below) except to its, and its Affiliates’,
officers, employees, agents, accountants, legal counsel, advisors and other
representatives who have a need to know such Specified Information in connection
with this Agreement or the transactions contemplated hereby. “Specified
Information” means information that Borrower has furnished or in the future
furnishes to the Agent or any Lender in confidence, but does not include any
such information that (i) is published in a source or otherwise becomes
generally available to the public (other than through the actions of the Agent,
any Lender or any of their Affiliates, officers, employees,

 

34

 







 

agents, accountants, legal counsel, advisors and other representatives in
violation of this Agreement) or that is or becomes available to the Agent or
such Lender from a source other than Borrower, (ii) without duplication with
clause (i), is otherwise a matter of general public knowledge, (iii) that is
required to be disclosed by law, regulation or judicial order (including
pursuant to the Code), (iv) that is requested by any regulatory body with
jurisdiction over the Agent or any Lender, (v) that is disclosed to legal
counsel, accountants and other professional advisors to the Agent or such Lender
in connection with the exercise of any right or remedy hereunder or under any
Note or any suit or other litigation or proceeding relating to this Agreement or
any Note or to a rating agency if required by such agency in connection with a
rating relating to Loans hereunder, (vi) that is disclosed to assignees or
Participants or potential assignees or Participants who agree to be bound by the
provisions of this Section 9.11 or (vii) that is disclosed to any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations who agrees to be bound by the
provisions of this Section 9.11.  

 

(b)          The provisions of this Section 9.11 supersede any confidentiality
obligations of the Agent or any Lender relating to this Agreement or the
transactions contemplated hereby under any agreement between Borrower and any
such party.

 

9.12         Nonreliance.  Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U of the FRB) for
the repayment of the Loans provided for herein.

 

9.13         USA PATRIOT ACT NOTIFICATION. The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product.  What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, the
Agent and Lenders will ask for Borrower’s name, residential address, tax
identification number, date of birth and other information that will allow the
lenders to identify such borrower, and, if Borrower is not an individual, the
Agent and Lenders will ask for Borrower’s name, tax identification number,
business address and other information that will allow the Agent and Lenders to
identify Borrower.  The Agent and Lenders may also ask, if Borrower is an
individual, to see Borrower’s driver’s license or other identifying documents,
and, if Borrower is not an individual, to see Borrower’s legal organizational
documents or other identifying documents.

 

ARTICLE X

 

THE AGENT

 

10.1         Appointment; Nature of Relationship.  The Bank of Nova Scotia is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Agent”) hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents.  The Agent agrees to act as
such contractual representative upon the express conditions contained in this
Article X.  Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this

 

35

 

 

Agreement and the other Loan Documents.  In its capacity as the Lenders’
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a “representative” of the Lenders within
the meaning of Section 9-105 of the Uniform Commercial Code and (c) is acting as
an independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.

 

10.2         Powers.  The Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Agent by the terms of
each thereof, together with such powers as are reasonably incidental
thereto.  The Agent shall have no implied duties to the Lenders, or any
obligation to the Lenders to take any action hereunder or under any other Loan
Document except any action specifically provided by the Loan Documents to be
taken by the Agent.

 

10.3         General Immunity.  Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to Borrower or any Lender for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.

 

10.4         No Responsibility for Loans Recitals etc.  Neither the Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
any condition specified in Article IV, except receipt of items required to be
delivered solely to the Agent; (d) the existence or possible existence of any
Default or Unmatured Default; or (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith.  The Agent shall have
no duty to disclose to the Lenders information that is not required to be
furnished by Borrower to the Agent at such time, but is voluntarily furnished by
Borrower to the Agent (either in its capacity as Agent or in its individual
capacity).

 

10.5         Action on Instructions of Lenders.  The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders (or, when expressly required hereunder, all of the Lenders),
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders.  The Lenders hereby acknowledge that the
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders.  The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

10.6         Employment of Agents and Counsel.  The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents and attorneys in fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys in fact
selected by it with reasonable care.  The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.

 

36

 

 

10.7         Reliance on Documents; Counsel.  The Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.

 

10.8         Agent’s Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (a) for any amounts not
reimbursed by Borrower for which the Agent is entitled to reimbursement by
Borrower under the Loan Documents, (b) for any other expenses incurred by the
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including for
any expenses incurred by the Agent in connection with any dispute between the
Agent and any Lender or between two or more of the Lenders) and (c) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of the Loan Documents or any document delivered in connection
therewith or the transactions contemplated thereby (including for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(g) shall, notwithstanding the provisions of this Section
10.8, be paid by the relevant Lender in accordance with the provisions
thereof.  The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.

 

10.9         Notice of Default.  The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Unmatured Default hereunder
(except for failure of Borrower to pay any amount required to be paid to the
Agent hereunder for the account of the Lenders) unless the Agent has received
written notice from a Lender or Borrower referring to this Agreement, describing
such Default or Unmatured Default and stating that such notice is a “notice of
default”.  In the event that the Agent receives such a notice, the Agent shall
give prompt notice thereof to all Lenders.

 

10.10         Rights as a Lender.  In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Loans as any Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity.  The Agent
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with Borrower or any
of its Subsidiaries in which Borrower or such Subsidiary is not restricted
hereby from engaging with any other Person.  The Agent in its individual
capacity is not obligated to remain a Lender.

 

10.11         Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements prepared by Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.

 

37

 

 

10.12         Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and Borrower, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign.  The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders.  Upon any such
resignation or removal, (a) the Agent that has resigned or been removed shall no
longer receive the administrative agent fees previously agreed to by Borrower
and the Agent and (b) the Required Lenders shall have the right (with, so long
as no Default or Unmatured Default exists with respect to Borrower, the consent
of Borrower, which shall not be unreasonably withheld or delayed) to appoint, on
behalf of Borrower and the Lenders, a successor Agent.  If no successor Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Agent’s giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of Borrower and the Lenders, a successor
Agent.  Notwithstanding the previous sentence, the Agent may at any time without
the consent of any Lender but with the consent of Borrower, not to be
unreasonably withheld or delayed, appoint any of its Affiliates which is a
commercial bank as a successor Agent hereunder.  If the Agent has resigned or
been removed and no successor Agent has been appointed, the Lenders may perform
all the duties of the Agent hereunder and Borrower shall make all payments in
respect of their respective Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor Agent shall
be deemed to be appointed hereunder until such successor Agent has accepted the
appointment.  Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $100,000,000.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Agent.  Upon the effectiveness of the
resignation or removal of the Agent, the resigning or removed Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent hereunder and under the other Loan Documents.  In the
event that there is a successor to the Agent (by merger or resignation or
removal), or the Agent assigns its duties and obligations to an Affiliate
pursuant to this Section 10.12, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Agent.

 

10.13         Agent’s Fee.  Borrower agrees to pay to the Agent, for the Agent’s
own account, the fees agreed to by Borrower and the Agent.

 

10.14         Delegation to Affiliates.  Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates.  Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

 

10.15         Other Agents.  None of the Lenders identified on the cover page or
signature pages of this Agreement (collectively, the “Other Agents”) shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders.  Each Lender acknowledges
that it has not relied, and will not rely, on any of the Other Agents in
deciding to enter into this Agreement or in taking or refraining from taking any
action hereunder or pursuant hereto.

 

38

 

 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

11.1         Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if Borrower becomes insolvent, however
evidenced, or any Default occurs with respect to Borrower, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of
Borrower may be offset and applied toward the payment of the Obligations of
Borrower owing to such Lender, whether or not the Obligations, or any part
thereof, shall then be due.

 

11.2         Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon the outstanding Loans made by it (other than
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the outstanding Loans made by the other
Lenders so that after such purchase each Lender will hold its ratable proportion
of all of such Borrower’s outstanding Loans.  If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for the outstanding Loans made by it or
such amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to the outstanding Loans made
by each of them.  In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

 

ARTICLE XII

BENEFIT OF AGREEMENT; PARTICIPATIONS; Assignments

 

12.1         Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that (a) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (b) any assignment by any Lender must be made in compliance
with Section 12.3.  The parties to this Agreement acknowledge that clause (b) of
the preceding sentence relates only to absolute assignments and does not
prohibit assignments creating security interests, including any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank; provided that no such pledge
or assignment creating a security interest shall release the transferor Lender
from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.3.  The Agent may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided that the Agent may in its discretion (but shall not be required to)
follow instructions from the Person which made any Loan or which holds any Note
to direct payments relating to such Loan or Note to another Person.  Any
assignee of the rights to any Loan or any Note agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan
Documents.  Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

 

39

 

 

12.2         Participations.

 

12.2.1           Permitted Participants; Effect.  Upon giving notice to but
without obtaining the consent of Borrower, any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other entities (“Participants”) participating interests
in any Obligations owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents.  In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of the Obligations owing to such Lender and the holder of any Note
issued to it for all purposes under the Loan Documents, all amounts payable by
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and Borrower, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents. Notwithstanding
anything in this Agreement to the contrary, a Participant may not include a
natural Person, Borrower or any Affiliate or Subsidiary of Borrower.

 

12.2.2           Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver which extends the Termination Date or the final maturity
of any Loan in which such Participant has an interest or forgives all or any
portion of the principal amount thereof, or reduces the rate or extends the time
of payment of interest thereon.

 

12.2.3           Benefit of Setoff.  Borrower agrees that each Participant shall
be deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

 

12.3         Assignments.

 

12.3.1           Permitted Assignments.  

 

(a)          Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time assign to one or more banks or other
entities (“Purchasers”) all or any part of its rights and obligations under the
Loan Documents.  Such assignment shall be substantially in the form of Exhibit C
or in such other form as may be agreed to by the parties to such
assignment.  The consent of Borrower and the Agent shall be required prior to an
assignment becoming effective with respect to a Purchaser which is not a Lender
or an Affiliate thereof; provided that if a Default exists, the consent of
Borrower shall not be required.  Any such consent shall not be unreasonably
withheld or delayed, provided that Borrower shall be deemed to have consented to
such assignment unless Borrower shall object thereto by written notice to the
Agent within five (5) Business Days after having received notice
thereof.  Borrower shall receive prior written notice by the assigning Lender
prior to an assignment becoming effective with respect to a Purchaser which is a
Lender or an Affiliate thereof.  Each such assignment with respect to a
Purchaser which is not a Lender or an Affiliate thereof shall (unless each of
the Borrower and the Agent otherwise consent) be in an amount not less than the
lesser of (i)

 

40

 

 

$5,000,000 or (ii) the amount of outstanding Loans.  Each assignment shall be of
a constant, and not a varying, percentage of all of the assigning Lender’s
interests in the Obligations of, and Commitment to, the Borrower.

 

(b)          No such assignment shall be made to (i) any natural Person or (ii)
the Borrower or the Borrower’s Affiliates or Subsidiaries.

 

12.3.2           Effect; Effective Date.

 

(a)          Upon (i) delivery to the Agent of a duly executed Assignment
Agreement, together with any consents required by Section 12.3.1, (ii) payment
of a $3,500 fee to the Agent for processing such assignment (unless such fee is
waived by the Agent), and (iii) the execution of the Assignment Agreement by the
Agent and, if required, Borrower, such Assignment Agreement shall become
effective on the effective date specified in such Assignment Agreement.  On and
after the effective date of such Assignment Agreement, such Purchaser shall for
all purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by Borrower, the
Lenders or the Agent shall be required to release the transferor Lender with
respect to the percentage of the Aggregate Commitment and Obligations assigned
to such Purchaser.  Any Person that is at any time a Lender and that thereafter
ceases to be a Lender pursuant to the terms of this Section 12.3.2 shall
continue to be entitled to the benefit of those provisions of this Agreement
that, pursuant to the terms hereof, survive the termination hereof.  Upon the
consummation of any assignment to a Purchaser pursuant to this Section 12.3.2,
the transferor Lender, the Agent and Borrower shall, if the transferor Lender or
the Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser.

 

12.4         Dissemination of Information.  Borrower authorizes each Lender to
disclose to any Participant or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of Borrower and its Subsidiaries, including any information
contained in any Public Reports; provided that each Transferee and prospective
Transferee agrees to be bound by Section 9.11 of this Agreement.

 

12.5         Grant of Funding Option to SPC.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing from
time to time by the Granting Lender to the Agent and Borrower, the option to
provide to Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to Borrower pursuant to this Agreement; provided
that (a) nothing herein shall constitute a commitment by any SPC to make any
Loan and (b) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  In furtherance of the foregoing, each party hereto agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement,

 

41

 

 

insolvency or liquidation proceeding under the laws of the United States or any
State thereof.  In addition, notwithstanding anything to the contrary contained
in this Section 12.5, any SPC may (i) with notice to, but without the prior
written consent of, Borrower and the Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loan to the Granting
Lender or to any financial institution (consented to by Borrower and the Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.

 

12.6         Tax Treatment.  If any interest in any Loan Document is transferred
to any Transferee which is organized under the laws of any jurisdiction other
than the United States or any State thereof, the transferor Lender shall cause
such Transferee, concurrently with the effectiveness of such transfer, to comply
with the provisions of Section 3.5(d).

 

ARTICLE XIII

NOTICES

 

Except as otherwise permitted by Section 2.16, all notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
transmission or electronic mail or posting on a website) and shall, subject to
the last paragraph of Section 6.1, be given to such party (a) in the case of
Borrower or the Agent, at its address, facsimile number or electronic mail
address set forth below or such other address, facsimile number or electronic
mail address as it may hereafter specify for such purpose by notice to the other
parties hereto and (b) in the case of any Lender, at the address, facsimile
number or electronic mail address set forth on Schedule 1 or such other address,
facsimile number or electronic mail address as such Lender may hereafter specify
for such purpose by notice to Borrower and the Agent.  Subject to the last
paragraph of Section 6.1, each such notice, request or other communication shall
be effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified pursuant to this Article XIII and confirmation of
receipt is received, (ii) if given by mail, three Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when delivered (or,
in the case of electronic mail, received) at the address specified pursuant to
this Article XIII; provided that notices to the Agent under Article II shall not
be effective until received.

 

  If to Borrower: Pepco Holdings, Inc.     500 N. Wakefield Drive     Newark,
Delaware 19702     Attention:  Donna Kinzel     Telephone No.:  (302) 429-3004  
  Fax:  (302) 429-3188     E-mail:  donna.kinzel@pepcoholdings.com

 

  With copy to:       Pepco Holdings, Inc.   701 Ninth Street, NW   Washington,
DC 20068   Attention: General Counsel

 

42

 

 

  If to Agent:       The Bank of Nova Scotia           For Loans / Payments:    
The Bank of Nova Scotia     720 King Street West, 2nd Floor     Toronto, ON M5V
2T3, Canada     Attention: Rachelle Duncan     Telephone No.: 212-225-5705    
Fax: 212-225-5709     E-mail: rachelle.duncan@scotiabank.com           For
Credit / Documents:     The Bank of Nova Scotia     40 King Street West, 55th
Floor     Toronto, ON M5H 1H1, Canada     Attention: Nick Giarratano    
Telephone No.: 416.350.1169     E-mail: nick.giarratano@scotiabank.com

 

ARTICLE XIV

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by Borrower, the Agent and the Lenders and
each party has notified the Agent by facsimile transmission or telephone that it
has taken such action.

 

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1         CHOICE OF LAW.  THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

15.2         CONSENT TO JURISDICTION.  BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT, AND BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION.  

 

43

 

 

ANY JUDICIAL PROCEEDING BY BORROWER AGAINST THE AGENT OR ANY LENDER OR ANY
AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

15.3         WAIVER OF JURY TRIAL.  BORROWER, THE AGENT AND THE LENDERS HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

 

[Signatures Follow]

 

44

 

 

IN WITNESS WHEREOF, Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 





 

  PEPCO HOLDINGS, INC.,   as Borrower         By: /s/ FRED BOYLE     Name:
Frederick J. Boyle     Title: Senior Vice President and       Chief Financial
Officer

 

Term Loan Agreement

 

 

 

 

  The Bank of Nova Scotia,   as Agent and Lender           By: /s/ THANE RATTEW
 



    Name: Thane Rattew     Title: Managing Director

 

Term Loan Agreement

 

 

 

 

  Wells Fargo Bank, N.A.,   as Lender           By: /s/ FREDERICK W. PRICE  



    Name: Frederick W. Price     Title: Managing Director

 

Term Loan Agreement

 

 

 

 

  The Bank of New York Mellon,   as Lender           By: /s/ RICHARD K.
FRONAPFEL, JR.  



    Name: Richard K. Fronapfel, Jr.     Title: Vice President        

 

Term Loan Agreement

 

 

 

 

  SCOTIABANK (IRELAND) LIMITED,   as Lender           By: /s/ CLIVER SINNAMON  



    Name: Clive Sinnamon     Title: Director        

 

  By: /s/ SUE FOSTER  



    Name: Sue Foster     Title: CEO

 

Term Loan Agreement

 

 

 

 

EXHIBIT A
COMPLIANCE CERTIFICATE

 

To:     The Agent and the Lenders under the
Term Loan Agreement referred to below

 

This Compliance Certificate is furnished pursuant to the Term Loan Agreement
dated as of July 30, 2015 (as further amended, restated or otherwise modified
from time to time, the “Agreement”) among Pepco Holdings, Inc., as Borrower, the
various financial institutions from time to time made party as Lenders thereto,
and The Bank of Nova Scotia, as Agent and a Lender.  Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the
respective meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.          I am the duly elected _________ of Borrower.

 

2.          I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

 

3.          The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below:

 

[Describe any exceptions by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action taken or proposed
to be taken with respect to each such condition or event.]

 

4.          Schedule 1 attached hereto sets forth true and accurate computations
of certain covenant ratios in the Agreement.

 

The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ________, 20__.

 

A-1

 

 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

 

Compliance as of _________, 20___ with
provisions of Section 6.13 of
the Term Loan Agreement

 

[INSERT FORMULA FOR CALCULATION]

 

A-2

 

 

EXHIBIT B
FORM OF NOTE

 

[Date]

 

Pepco Holdings, Inc. (“Borrower”) promises to pay to ________________ (“Lender”)
the aggregate unpaid principal amount of all Loans made by Lender to Borrower
pursuant to the Term Loan Agreement (as defined below), at the main office of
The Bank of Nova Scotia, in New York, New York, as Agent, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Term Loan Agreement.  Borrower shall pay the principal of and accrued and
unpaid interest on the Loans in full on the Termination Date.

 

Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of the Loans and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Term Loan Agreement dated as of July 30, 2015 (as further
amended or otherwise modified from time to time, the “Term Loan Agreement”),
among Borrower, the various financial institutions from time to time made party
as Lenders thereto, and The Bank of Nova Scotia, as Agent and a Lender. The Term
Loan Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated.  Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Term Loan Agreement.

 

All payments hereunder shall be made in lawful money of the United States of
America and in immediately available funds.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING
SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

  PEPCO HOLDINGS, INC.             By:    



    Name:       Title:  

 

B-1

 

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO NOTE OF PEPCO HOLDINGS, INC.
DATED ____________________

 

Date   Principal Amount of
Loan   Maturity of Interest
Period   Principal Amount
Paid   Unpaid Balance                                                          
                                                                               
                                                                               
                                                                               
                         

 

B-2

 

 

EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment Agreement (this “Assignment Agreement”) between _____________
_____________ (the “Assignor”) and __________________________ (the “Assignee”)
is dated as of ____________, 20__.  The parties hereto agree as follows:

 

1.          PRELIMINARY STATEMENT.  The Assignor is a party to the Term Loan
Agreement (as further amended, restated or otherwise modified from time to time,
the “Loan Agreement”) described in Item 1 of Schedule 1 attached hereto
(“Schedule 1”).  Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed thereto in the Loan Agreement.

 

2.          ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
an interest in and to the Assignor’s rights and obligations under the Loan
Agreement and the other Loan Documents in the amount and Pro Rata Share
specified in Item 2 of Schedule 1 of all outstanding rights and obligations
under the Loan Agreement and the other Loan Documents.  The Pro Rata Share of
the Assignee and the Assignor, after giving effect to this Assignment Agreement,
is set forth in Item 3 of Schedule 1.

 

3.          EFFECTIVE DATE.  The effective date of this Assignment Agreement
(the “Effective Date”) shall be the later of the date specified in Item 4 of
Schedule 1 or two Business Days (or such shorter period agreed to by the Agent)
after this Assignment Agreement, together with any consents required under the
Loan Agreement, are delivered to the Agent.  In no event will the Effective Date
occur if the payments required to be made by the Assignee to the Assignor on the
Effective Date are not made on the proposed Effective Date.

 

4.          PAYMENT OBLIGATIONS.  In consideration for the sale and assignment
hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  On and after the Effective
Date, the Assignee shall be entitled to receive from the Agent all payments of
principal, interest and fees with respect to the interest assigned hereby.  The
Assignee will promptly remit to the Assignor any interest and fees received from
the Agent which relate to the portion of the Commitment or Loans assigned to the
Assignee hereunder for periods prior to the Effective Date and not previously
paid by the Assignee to the Assignor.  In the event that either party hereto
receives any payment to which the other party hereto is entitled under this
Assignment Agreement, then the party receiving such amount shall promptly remit
such amount to the other party hereto.

 

5.          RECORDATION FEE.  The [Assignor/Assignee agrees to pay] [Assignor
and Assignee each agree to pay one-half of] the recordation fee required to be
paid to the Agent in connection with this Assignment Agreement.

 

6.          REPRESENTATIONS OF THE ASSIGNOR: LIMITATIONS ON THE ASSIGNOR’S
LIABILITY.  The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized.  The parties hereto agree that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee.  Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
(ii) any representation, warranty or statement made in or in connection with any
Loan Document, (iii) the financial condition or creditworthiness of Borrower,
(iv) the performance of or compliance with any term or provision of any Loan
Document, (v) inspecting

 

C-1

 

 

any of the property, books or records of Borrower or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loan
Documents.

 

7.          REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE.  The Assignee (i)
confirms that it has received a copy of the Loan Agreement, together with copies
of all financial statements requested by the Assignee and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information at it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, (iii) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (iv) confirms that the execution
and delivery of this Assignment Agreement by the Assignee is duly authorized,
(v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (vi) confirms that its payment instructions and
notice instructions are as set forth in the attachment to Schedule 1, (vii)
confirms that none of the funds, monies, assets or other consideration being
used to make the purchase and assumption hereunder are “plan assets” as defined
under ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (viii) agrees to indemnify and
hold the Assignor harmless against all losses, costs and expenses (including
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s nonperformance of
the obligations assumed under this Assignment Agreement, and (ix) if applicable,
attaches the forms prescribed by the Internal Revenue Service of the United
States certifying that the Assignee is entitled to receive payments under the
Loan Documents without deduction or withholding of any United States federal
income taxes.

 

8.          GOVERNING LAW.  THIS ASSIGNMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401 OF THE GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

 

9.          NOTICES.  Notices shall be given under this Assignment Agreement in
the manner set forth in the Loan Agreement.  For purposes hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
respective addresses set forth in the attachment to Schedule 1.

 

10.         COUNTERPARTS: DELIVERY BY FACSIMILE.  This Assignment Agreement may
be executed in counterparts.  Transmission by facsimile of an executed
counterpart of this Assignment Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart and such facsimile shall be deemed to be
an original counterpart of this Assignment Agreement.

 

IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by signing Schedule 1 hereto as of the date
first above written.

 

C-2

 

 

SCHEDULE 1
to Assignment Agreement

 

1.Description and Date of Loan Agreement:

 

Term Loan Agreement dated as of July 30, 2015, among Pepco Holdings, Inc.
(“Borrower”), the various financial institutions from time to time party
thereto, and The Bank of Nova Scotia, as Agent and a Lender.

 

2.Amount and Pro Rata Share:

 

a. Amount of Commitment (or, if the Commitments     have terminated, Loans)
purchased under Assignment Agreement $______________       b. Pro Rata Share
purchased by Assignee     under Assignment Agreement*  _______________%       3
Revised Pro Rata Shares:         a. Assignee’s Pro Rata Share after giving    
effect to Assignment Agreement*  _______________%       b. Assignor’s Pro Rata
Share after giving     effect to Assignment Agreement* _______________%       4.
Proposed Effective Date: _______________

 

*Percentage taken to 10 decimal places

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-3

 

 

The terms set forth in this Assignment Agreement are hereby agreed to:

 

  ASSIGNOR[S]   [NAME OF ASSIGNOR]         By:  



  Title:  

 

  ASSIGNEE[S]   [NAME OF ASSIGNEE]         By:  



  Title:  

 

Consented to:

 

The Bank of Nova Scotia,

  [as Agent and a Lender]

 

By:    



Title:    

 

[Consented to:

PEPCO HOLDINGS, INC.

 

By:    



Title: ]  

 

C-4

 

 

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

 

ADMINISTRATIVE INFORMATION SHEET

 

Attach Assignor’s Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)

 

ASSIGNOR INFORMATION

 

Credit Contact:

  

Name:  _______________________ Telephone No.:  _________________________ Fax
No.:           _________________  

 

Payment Information:

 

Name & ABA # of Destination
Bank:  ______________________________________________ 

Account Name & Number for Wire
Transfer:  _________________________________________

Other
Instructions:  ________________________________________________________________

 

Address for Notices for Assignor:

 

Name:  _______________________ Telephone No.:  _________________________ Fax
No.:           _________________  

 

C-5

 

 

ASSIGNEE INFORMATION

 

Credit Contact:

  

Name:     Telephone No.:  



Fax No.:        

 

Operations Contacts:

 

Booking Installation:

Name:

Telephone No.:

Fax No.:

 

Payment Information:

 

Name & ABA # of Destination Bank:
_______________________________________________________________ 



Account Name & Number for Wire Transfer:
________________________________________________________ 



Other Instructions:  

 

Address for Notices for Assignee:

 

Name:  _______________________              Telephone
No.:  _______________________

Fax No.:________________________

 

C-6

 

 

AGENT INFORMATION

 

Assignee will be called promptly upon receipt of the signed agreement.

 

Initial Funding Contact: Subsequent Operations Contact:

 

Name:     Name:    



Telephone No.:       Telephone No.:      



Fax No.:       Fax No.:      

 

Agent Telex No.: _________ (Answerback: ___________)

 

Initial Funding Standards:

 

Eurodollar Loans to fund two days after rates are set.

 

Agent Wire Instructions:

 

  Ref: ____________________________     Address for Notices for Agent: The Bank
of Nova Scotia       ____________________________   ____________________________
  ____________________________   Attention: ___________________   Telephone No.:
_______________   Telecopy No.: ________________   E-mail:
______________________

 

C-7

 

 

SCHEDULE 1
COMMITMENTS AND PRO RATA SHARES1

 

 

Lender  Amount of Commitment   Pro Rata Share  The Bank of Nova Scotia 
$50,000,000    16.66666667% For Loans / Payments:           The Bank of Nova
Scotia           720 King Street West, 2nd Floor           Toronto, ON M5V 2T3,
Canada           Attention:   Rachelle Duncan           Telephone No.:
212-225-5705           Fax: 212-225-5709           E-mail:
rachelle.duncan@scotiabank.com                       For Credit / Documents: 
         The Bank of Nova Scotia           40 King Street West, 55th Floor      
    Toronto, ON M5H 1H1, Canada           Attention:   Nick Giarratano          
Telephone No.: 416.350.1169           E-mail: nick.giarratano@scotiabank.com 
                     Wells Fargo Bank, N.A.           For Loans / Payments: 
$100,000,000.00    33.33333333% 7711 Plantation Road - 1st Floor           MAC:
R4058-010           Roanoke, VA 24019-3224           Attention:  Loan Servicing
Specialist           Telephone No.: 1-866-647-7249           Fax:
1-866-270-7214           E-mail: RKELCLNSVmembersyndication@wellsfargo.com      
                For Credit / Documents:           301 S. College Street, 11th
Floor           MAC: D1053-115           Charlotte, NC 28202          
Attention:  Frederick W. Price, Managing Director           Telephone No.: (704)
410-0861           Fax: (704) 410-0331           E-mail:
rick.price@wellsfargo.com                       The Bank of New York Mellon 
$100,000,000.00    33.33333333% For Loans / Payments:           6023 Airport
Rd., 2nd Floor           Oriskany, NY  13424          

 



 



1 Update addresses and notice information

 

 

 

 

Attention: Steven Murphy,    Loan Administrator           Telephone No.:
315-765-4317           Fax: 315-765-4822          
E-mail:               Steven.murphy@bnymellon.com                       For
Credit / Documents:           1 Wall Street           New York, NY 10286      
    Attention:   Richard Fronapfel Jr., Vice President           Telephone No.:
212-635-7615           Fax: 212-635-8595           E-mail:
richard.fronapfel@bnymellon.com                       SCOTIABANK (IRELAND)
LIMITED  $50,000,000    16.66666667% For Loans / Payments:           Scotiabank
(Ireland) Limited           I.F.S.C. House, Custom House Quay           Dublin
1, Ireland           Attention:   David Tuite / John Jenkins           Telephone
No.: +353 1 790 2137 / 2131           Fax: +353 1 670 0684           E-mail:
Ireland.Ops@scotiabank.ie                       For Credit / Documents:      
    Scotiabank (Ireland) Limited           I.F.S.C. House, Custom House Quay 
         Dublin 1, Ireland           Attention:   Clive Sinnamon / David White 
         Telephone No.: +353 1 790 2056 / 2012           Fax: +353 1 670 0684 
         E-mail:    clive.sinnamon@scotiabank.ie          
david.j.white@scotiabank.ie          

 

 

 

 

SCHEDULE 2
SIGNIFICANT SUBSIDIARIES

 

      Percent  Name of Company Controlled  Owned By  Ownership           Potomac
Electric Power Company
(a D.C. and Virginia corporation)  Pepco Holdings, Inc.   100%          
Conectiv, LLC
(a Delaware corporation)  Pepco Holdings, Inc.   100%           Delmarva Power &
Light Company   
(a Delaware and Virginia corporation)  Conectiv, LLC   100%           Atlantic
City Electric Company
(a New Jersey corporation)  Conectiv, LLC   100%

 

 

 

 

SCHEDULE 3
LIENS

 

Incurred By  Owed To(3)  Property
Encumbered  Maturity  Amount of
Indebtedness  Potomac Electric Power Company  RBS Leasing  Vehicles
  Master Agreement  $18,107,898(1) Atlantic City Electric Company  RBS Leasing 
Vehicles
  Master Agreement  $19,846,460(1) Delmarva Power & Light Company  RBS Leasing 
Vehicles
  Master Agreement  $23,277,901(1) Potomac Electric Power Company  BOA Leasing 
Vehicles, Office
Equip., Computers
  Master Agreement  $752,542(2) PHI Service Company  BOA Leasing  Office Equip.,
Computers
  Master Agreement  $16,915,269(2) Atlantic City Electric Company  BOA Leasing 
Vehicles, Office
Equip., Computers
  Master Agreement  $737,034(2) Delmarva Power & Light Company  BOA Leasing 
Vehicles, Office
Equip., Computers
  Master Agreement  $1,681,720(2) Potomac Electric Power Company
(Pepco Energy Services, Inc.)
 
  Hannon Armstrong Pepco Funding Corp.  Contract Payments Receivable  Master
Agreement  $98,926(2) Potomac Electric Power Company
(Pepco Energy Services, Inc.)  Citizen Leasing Corp.  Contract Payments
Receivable  Master Agreement  $4,279,254(2)

 

(1)The amount of this lien fluctuates with the amount of accounts receivable
created by this program. The amount listed is as of June 30, 2015.

 

(2)The amount listed is as of June 30, 2015.

 

(3)The company has been notified that certain secured parties have assigned a
portion of their interest to third parties.



 

 

 

 

SCHEDULE 4
CONSENT

 

THIS CONSENT (this “Consent”) is made and entered into as of May 5, 2010 by and
among Pepco Holdings, Inc. (“PHI”), Potomac Electric Power Company (“Pepco”),
Delmarva Power & Light Company (“DPL”) and Atlantic City Electric Company
(“ACE”, and together with PHI, Pepco and DPL, the “Borrowers”), the financial
institutions identified on the signature pages hereof, and Wells Fargo Bank,
N.A., as successor by merger to Wachovia Bank, National Association, as
administrative agent (the “Administrative Agent”).

 

WHEREAS, certain financial institutions (the “Lenders”) have extended certain
credit facilities to the Borrowers pursuant to that certain Amended and Restated
Credit Agreement, dated as of May 2, 2007 (as amended or otherwise modified from
time to time pursuant to the terms thereof, the “Credit Agreement”), among the
Borrowers, the Lenders and the Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement;

 

WHEREAS, PHI wishes to sell or otherwise dispose of all of the assets that for
financial reporting purposes are included in PHI’s Conectiv Energy segment (the
“Conectiv Energy Segment”) through (i) the sale of Conectiv Energy Holding
Company, LLC, an indirect, wholly owned subsidiary of PHI that owns the
wholesale power generation operations of PHI’s Conectiv Energy Segment (“CEHC”),
pursuant to a Purchase Agreement, dated as of April 20, 2010, by and among PHI,
Conectiv, LLC, CEHC and New Development Holdings, LLC (the “Purchase
Agreement”); and (ii) the disposition of the balance of the assets of the
Conectiv Energy Segment through the liquidation of Conectiv Energy’s energy
trading portfolio and all of its other assets (collectively, the “Conectiv
Energy Segment Sale”);

 

WHEREAS, subject to certain exceptions, Section 6.11 of the Credit Agreement
prohibits PHI or any of its Subsidiaries from leasing, selling or otherwise
disposing of any assets;

 

WHEREAS, the Credit Agreement contains an exception to the prohibition on asset
sales by PHI and its Subsidiaries if the aggregate book value of all assets sold
or disposed of in any fiscal year (other than assets sold in the ordinary course
of business or pursuant to other exceptions to Section 6.11 of the Credit
Agreement) does not exceed a Substantial Portion of the Property of PHI; and

 

WHEREAS, the aggregate book value of the Conectiv Energy Segment exceeds a
Substantial Portion of the Property of PHI and accordingly, the Borrowers have
requested that the Required Lenders consent to the Conectiv Energy Segment Sale.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties agree as
follows:

 

1.          Consents. Pursuant to Section 8.2 of the Credit Agreement, the
Required Lenders hereby consent to and agree to permit the Conectiv Energy
Segment Sale and agree that the Conectiv Energy Segment Sale shall be in
addition to, and shall not alter, affect or limit the exceptions set forth in
Section 6.11 of the Credit Agreement that permit other sales or dispositions of
assets by the Company or any of its Subsidiaries.

 



2.          Miscellaneous. This Consent is a one-time consent and it does not
modify or affect the obligations of the Borrowers to comply fully with all
terms, conditions and covenants contained in the Credit Agreement. Nothing
contained in this Consent, except as expressly provided herein, shall be deemed
to constitute a waiver of any rights or remedies the Administrative Agent or any
Lender may have under the Credit Agreement or applicable law. The Credit
Agreement shall remain in full force and

 

 

 

 

effect according to its terms (except as modified by this Consent). This Consent
shall be construed in accordance with the internal laws (including Section
5.1401 of the General Obligations Law, but otherwise without regard to the
conflict of laws provisions thereof) of the State of New York, but giving effect
to federal laws applicable to national banks. This Consent shall constitute a
Loan Document and may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and shall be binding upon all parties, their successors
and assigns, and all of which taken together shall constitute one and the same
agreement. A facsimile, telecopy, or other reproduction of this Consent may be
executed by one or more parties hereto, and an executed copy of this Consent may
be delivered by one or more parties hereto by facsimile or similar instantaneous
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen, and such execution and delivery shall be considered
valid, binding and effective for all purposes. This Consent shall become
effective upon the Administrative Agent’s receipt of counterparts hereof duly
executed by the Required Lenders and the Borrowers.

 

[Signature pages follow]

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

  PEPCO HOLDINGS, INC.           By: /s/ Anthony J. Kamerick     Name: Anthony
J. Kamerick     Title: Senior Vice President and       Chief Financial Officer  
        POTOMAC ELECTRIC POWER COMPANY           By: /s/ Anthony J. Kamerick    
Name: Anthony J. Kamerick     Title: Senior Vice President and       Chief
Financial Officer           DELMARVA POWER & LIGHT COMPANY           By: /s/
Anthony J. Kamerick     Name: Anthony J. Kamerick     Title: Senior Vice
President and       Chief Financial Officer           ATLANTIC CITY ELECTRIC
COMPANY           By: /s/ Kevin M. McGowan     Name: Kevin M. McGowan     Title:
Treasurer

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  WELLS FARGO BANK, N.A., as successor by   merger to WACHOVIA BANK, NATIONAL  
ASSOCIATION           By: /s/ Allison Newman     Name: Allison Newman     Title:
Vice President

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  CITICORP USA, INC.           By: /s/ J. Nicholas Mckee     Name: J. Nicholas
Mckee     Title: Managing Director

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  The Royal Bank of Scotland plc           By: /s/ Emily Freedman     Name:
Emily Freedman     Title: Vice President

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  THE BANK OF NOVA SCOTIA           By: /s/ Thane Rattew     Name: Thane Rattew
    Title: Managing Director

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  JPMORGAN CHASE BANK, NA.           By: /s/ Helen D. Davis     Name: Helen D.
Davis     Title: Vice President

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  KeyBank National Association           By: /s/ Sherrie I. Manson     Name:
Sherrie I. Manson     Title: Senior Vice President

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  BANK OF AMERICA, N.A., as successor by   merger to MERRILL LYNCH BANK USA    
      By: /s/ Eric H. Williams     Name: Eric H. Williams     Title: Vice
President

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  BANK OF AMERICA, N.A.           By: /s/ Eric H. Williams     Name: Eric H.
Williams     Title: Vice President

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  SUNTRUST BANK           By: /s/ Andrew Johnson     Name: Andrew Johnson    
Title: Director

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  CREDIT SUISSE AG,   CAYMAN ISLANDS BRANCH   (fka, Credit Suisse, Cayman
Islands Branch)           By: /s/ Mikhail Faybusovich     Name: Mikhail
Faybusovich     Title: Vice President           By: /s/ Vipul Dhadda     Name:
Vipul Dhadda     Title: Associate

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  Mizuho Corporate Bank, LTD           By: /s/ Leon Mo     Name: Leon Mo    
Title: Authorized Signatory

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  BNY Mellon           By: /s/ Richard K. Fronapfel, Jr.     Name: Richard K.
Fronapfel, Jr.     Title: Vice President

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  MORGAN STANLEY BANK, N.A.           By: /s/ Ryan Vetsch     Name: Ryan Vetsch
    Title: Authorized Signatory

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  MANUFACTURERS AND TRADERS TRUST   COMPANY           By: /s/ Rebecca A. Hancock
    Name: Rebecca A. Hancock     Title: Assistant Vice President

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  THE NORTHERN TRUST COMPANY           By: /s/ Chris McKean     Name: Chris
McKean     Title: Vice President

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

  PNC Bank, National Association           By: /s/ Matthew Sawyer     Name:
Matthew Sawyer     Title: Vice President

 



 

 

SCHEDULE 5

 

Permitted BORROWER Asset Sale

 

1.Real property located in the Buzzard Point area of the District of Columbia

 

2.A non-utility parcel located adjacent to the Northeast substation in the
District of Columbia

 

3.Two non-utility parcels located adjacent to the Northwest (Harrison)
substation in the District of Columbia

 

4.Riverfront parcels in Wilmington, Delaware

 

5.19 acre parcel located in Virginia

 

 

 

 

